SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Gafisa S.A. Quarterly information June 30, 2017 (A free translation of the original report in Portuguese as published in Brazil containing Quarterly Information (ITR) prepared in accordance with accounting practices adopted in Brazil) Company data Capital Composition 3 Individual financial statements Balance sheet - Assets 4 Balance sheet - Liabilities 5 Statement of income 6 Statement of comprehensive income (loss) 7 Statement of cash flows 8 Statements of changes in Equity 01/01/2017 to 03/31/2017 9 01/01/2016 to 03/31/2016 10 Statement of value added 11 Consolidated Financial Statements Balance sheet - Assets 12 Balance sheet - Liabilities 13 Statement of income 14 Statement of comprehensive income (loss) 15 Statement of cash flows 16 Statements of changes in Equity 01/01/2017 to 03/31/2017 17 01/01/2016 to 03/31/2016 18 Statement of value added 19 Comments on performance 20 Notes to interim financial information 40 Other information deemed relevant by the Company 75 Reports and statements Report on review of interim financial information 78 Management statement of interim financial information 80 Management statement on the report on review of interim financial information 81 2 COMPANY DATA / CAPITAL COMPOSITION Number of Shares CURRENT QUARTER (in thousands) 06/30/2017 Paid-in Capital Common 28,040 Preferred - Total 28,040 Treasury shares Common 973 Preferred - Total 973 3 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 06/30/2017 PRIOR YEAR 12/31/2016 1 Total Assets 4,429,187 5,225,376 1.01 Current Assets 1,478,708 2,107,806 1.01.01 Cash and cash equivalents 13,405 19,811 1.01.01.01 Cash and banks 13,405 19,811 1.01.02 Short-term investments 149,052 163,562 1.01.02.01 Fair value of short-term investments 149,052 163,562 1.01.03 Accounts receivable 432,082 524,337 1.01.03.01 Trade accounts receivable 432,082 524,337 1.01.03.01.01 Receivables from clients of developments 416,341 503,923 1.01.03.01.02 Receivables from clients of construction and services rendered 15,741 20,414 1.01.04 Inventories 809,875 870,201 1.01.04.01 Properties for sale 809,875 870,201 1.01.07 Prepaid expenses 5,237 2,102 1.01.07.01 Prepaid expenses and others 5,237 2,102 1.01.08 Other current assets 69,057 527,793 1.01.08.01 Non current assets held for sale 3,270 3,306 1.01.08.02 Assets from discontinued operations - 439,020 1.01.08.02.01 Disposal group held for sale - 439,020 1.01.08.03 Others 65,787 85,467 1.01.08.03.01 Other assets 31,436 39,280 1.01.08.03.02 Derivative financial instruments 96 - 1.01.08.03.03 Receivables from related parties 34,255 46,187 1.02 Non current assets 2,950,479 3,117,570 1.02.01 Non current assets 864,959 951,563 1.02.01.03 Accounts receivable 175,618 225,270 1.02.01.03.01 Receivables from clients of developments 175,618 225,270 1.02.01.04 Inventories 496,860 535,376 1.02.01.09 Others non current assets 192,481 190,917 1.02.01.09.03 Other assets 172,549 156,358 1.02.01.09.04 Receivables from related parties 19,815 25,529 1.02.01.09.05 Derivative Financial Instruments 117 9,030 1.02.02 Investments 2,044,224 2,116,509 1.02.03 Property and equipment 20,489 21,720 1.02.03.01 Operation property and equipment 20,489 21,720 1.02.04 Intangible assets 20,807 27,778 1.02.04.01 Intangible assets 20,807 27,778 4 INDIVIDUAL FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 06/30/2017 PRIOR YEAR 12/31/2016 2 Total Liabilities 4,429,187 5,225,376 2.01 Current liabilities 2,328,636 2,458,597 2.01.01 Social and labor obligations 37,121 28,041 2.01.01.02 Labor obligations 37,121 28,041 2.01.01.02.01 Salaries, payroll charges and profit sharing 37,121 28,041 2.01.02 Suppliers 60,759 61,177 2.01.02.01 Local suppliers 60,759 61,177 2.01.03 Tax obligations 34,308 35,819 2.01.03.01 Federal tax obligations 34,308 35,819 2.01.04 Loans and financing 764,314 953,872 2.01.04.01 Loans and financing 590,072 639,733 2.01.04.02 Debentures 174,242 314,139 2.01.05 Other obligations 1,344,189 1,300,634 2.01.05.01 Payables to related parties 1,099,823 1,073,255 2.01.05.02 Others 244,366 227,379 2.01.05.02.04 Obligations for purchase of properties and advances from customers 151,582 146,522 2.01.05.02.05 Other payables 64,712 50,660 2.01.05.02.07 Obligations assumed on the assignment of receivables 28,072 24,907 2.01.05.02.08 Derivative financial instruments - 5,290 2.01.06 Provisions 87,945 79,054 2.01.06.01 Tax, labor and civel lawsuits 87,945 79,054 2.01.06.01.01 Tax lawsuits 975 1,369 2.01.06.01.02 Labor lawsuits 20,894 23,818 2.01.06.01.04 Civel lawsuits 66,076 53,867 2.02 Non current liabilities 726,204 838,454 2.02.01 Loans and financing 407,427 504,326 2.02.01.01 Loans and financing 299,962 367,197 2.02.01.01.01 Loans and financing in local currency 299,962 367,197 2.02.01.02 Debentures 107,465 137,129 2.02.02 Other liabilities 141,331 154,435 2.02.02.02 Others 141,331 154,435 2.02.02.02.03 Obligations for purchase of properties and advances from customers 71,150 90,311 2.02.02.02.04 Other liabilities 14,645 13,218 2.02.02.02.06 Obligations assumed on the assignment of receivables 55,536 50,906 2.02.03 Deferred taxes 100,405 100,405 2.02.03.01 Deferred income tax and social contribution 100,405 100,405 2.02.04 Provisions 77,041 79,288 2.02.04.01 Tax, labor and civel lawsuits 77,041 79,288 2.02.04.01.01 Tax lawsuits 2,227 1,755 2.02.04.01.02 Tax and labor lawsuits 34,904 33,350 2.02.04.01.04 Civel lawsuits 39,910 44,183 2.03 Equity 1,374,347 1,928,325 2.03.01 Capital 2,521,152 2,740,662 2.03.02 Capital Reserves 52,077 49,424 2.03.02.04 Granted options 155,501 153,165 2.03.02.05 Treasury shares -30,172 -32,524 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.02.08 Result of transfers in treasury shares -2,035 - 2.03.05 Retained earnings/accumulated losses -1,198,882 -861,761 5 INDIVIDUAL FINANCIAL STATEMENTS - INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2017 to 06/30/2017 YEAR TO DATE 01/01/2017 to 06/30/2017 SAME QUARTER FROM PREVIOUS YEAR 04/01/2016 to 06/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 06/30/2016 3.01 Gross Sales and/or Services 110,274 214,301 159,168 286,141 3.01.01 Revenue from real estate development 121,179 234,721 173,838 311,851 3.01.03 Taxes on real estate sales and services -10,905 -20,420 -14,670 -25,710 3.02 Cost of sales and/or services -125,972 -232,431 -140,052 -264,918 3.02.01 Cost of real estate development -125,972 -232,431 -140,052 -264,918 3.03 Gross profit -15,698 -18,130 19,116 21,223 3.04 Operating expenses/income -120,276 -238,353 -61,793 -119,718 3.04.01 Selling expenses -18,444 -34,649 -17,606 -32,017 3.04.02 General and administrative expenses -15,573 -33,973 -19,523 -46,525 3.04.05 Other operating expenses -40,235 -68,336 -24,888 -46,683 3.04.05.01 Depreciation and amortization -8,679 -17,168 -6,028 -14,100 3.04.05.02 Other operating expenses -31,556 -51,168 -18,860 -32,583 3.04.06 Income from equity method investments -46,024 -101,395 224 5,507 3.05 Income (loss) before financial results and income taxes -135,974 -256,483 -42,677 -98,495 3.06 Financial -34,485 -71,093 -6,612 -6,586 3.06.01 Financial income 8,292 14,721 11,820 35,677 3.06.02 Financial expenses -42,777 -85,814 -18,432 -42,263 3.07 Income before income taxes -170,459 -327,576 -49,289 -105,081 3.08 Income and social contribution taxes - - 2,228 - 3.08.01 Current - - 2,228 - 3.09 Income (loss) from continuing operation -170,459 -327,576 -47,061 -105,081 3.10 Income (loss) from descontinuing operation -9,545 98,175 8,622 13,416 3.10.01 Net income (loss) from discontinued operations -9,545 98,175 8,622 13,416 3.11 Income (loss) for the period -180,004 -229,401 -38,439 -91,665 3.99 Earnings per Share – (Reais / Share) - 3.99.01 Basic Earnings per Share - 3.99.01.01 ON -6.70490 -8.54490 -1.42000 -3.38630 3.99.02 Diluted Earnings per Share - 3.99.02.01 ON -6.70490 -8.54490 -1.42000 -3.38630 6 INDIVIDUAL FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2017 to 06/30/2017 YEAR TO DATE 01/01/2017 to 06/30/2017 SAME QUARTER FROM PREVIOUS YEAR 04/01/2016 to 06/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 06/30/2016 4.01 Income (loss) for the period -180,004 -229,401 -38,439 -91,665 4.03 Comprehensive income (loss) for the period -180,004 -229,401 -38,439 -91,665 7 INDIVIDUAL FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 06/30/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 06/30/2016 6.01 Net cash from operating activities 69,718 12,245 6.01.01 Cash generated in the operations -127,224 -35,597 6.01.01.01 Income (loss) before income and social contribution taxes -327,576 -105,082 6.01.01.02 Income from equity method investments 101,395 -5,507 6.01.01.03 Stock options expenses 1,703 3,189 6.01.01.04 Unrealized interest and finance charges, net 32,441 41,752 6.01.01.05 Financial instruments -646 -12,216 6.01.01.06 Depreciation and amortization 17,168 14,100 6.01.01.07 Provision for legal claims 46,691 30,405 6.01.01.08 Provision for profit sharing 8,357 6,250 6.01.01.09 Warranty provision -3,315 -7,872 6.01.01.10 Write-off of property and equipment, net - 99 6.01.01.11 Allowance for doubtful accounts 7,699 5,598 6.01.01.12 Write-down to net realizable value of properties for sale -11,141 -6,302 6.01.01.14 Provision for penalties due to delay in construction works - -11 6.01.02 Variation in assets and liabilities 196,942 47,842 6.01.02.01 Trade accounts receivable 120,624 84,856 6.01.02.02 Properties for sale 109,983 -41,596 6.01.02.03 Other accounts receivable 364 -17,744 6.01.02.04 Prepaid expenses -3,135 703 6.01.02.05 Obligations for purchase of properties and adv. from customers -14,101 -47,658 6.01.02.06 Taxes and contributions -1,511 -4,384 6.01.02.07 Suppliers 5,155 4,002 6.01.02.08 Salaries and payable charges 723 -12,154 6.01.02.09 Transactions with related parties 8,279 111,779 6.01.02.10 Other obligations -29,439 -29,962 6.02 Net cash from investing activities 215,950 102,214 6.02.01 Purchase of property and equipment and intangible assets -8,966 -12,309 6.02.02 Increase in investments 441 -16,997 6.02.03 Redemption of short-term investments 589,679 581,255 6.02.04 Purchase of short-term investments -575,169 -449,735 6.02.05 Receipt preemptive right processes 219,510 - 6.02.06 Transaction cost -9,545 - 6.03 Net cash from financing activities -292,074 -139,337 6.03.02 Increase in loans, financing and debentures 151,888 205,790 6.03.03 Payment of loans, financing and debentures -470,786 -378,622 6.03.04 Repurchase of treasury shares - -8,195 6.03.06 Loan transactions with related parties 6,268 9,448 6.03.07 Obligation with investors -1,140 -2,433 6.03.08 Disposal of treasury shares 317 5 6.03.10 Assignment of receivables 21,379 34,670 6.05 Net increase (decrease) of cash and cash equivalents -6,406 -24,878 6.05.01 Cash and cash equivalents at the beginning of the period 19,811 44,044 6.05.02 Cash and cash equivalents at the end of the period 13,405 19,166 8 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2017 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Equity 5.01 Opening balance 2,740,662 49,424 - -861,761 - 1,928,325 5.03 Opening adjusted balance 2,740,662 49,424 - -861,761 - 1,928,325 5.04 Capital transactions with shareholders -219,510 2,653 - -107,720 - -324,577 5.04.03 Stock option plan - 2,336 - - - 2,336 5.04.04 Treasury shares acquired - 317 - - - 317 5.04.08 Capital reduction -219,510 - - -107,720 - -327,230 5.05 Total of comprehensive income (loss) - - - -229,401 - -229,401 5.05.01 Net income (loss) for the period - - - -229,401 - -229,401 5.07 Closing balance 2,521,152 52,077 - -1,198,882 - 1,374,347 9 INDIVIDUAL STATEMENT OF CHANGES IN EQUITY FROM 04/01/2/30/2016 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Equity 5.01 Opening balance 2,740,662 50,854 303,975 - - 3,095,491 5.03 Opening adjusted balance 2,740,662 50,854 303,975 - - 3,095,491 5.04 Capital transactions with shareholders - -4,526 -1,225 - - -5,751 5.04.03 Stock option plan - 2,694 - - - 2,694 5.04.04 Treasury shares acquired - -8,450 - - - -8,450 5.04.05 Treasury shares sold - 1,230 -1,225 - - 5 5.05 Total of comprehensive income (loss) - - - -91,665 - -91,665 5.05.01 Net income (loss) for the period - - - -91,665 - -91,665 5.07 Closing balance 2,740,662 46,328 302,750 -91,665 - 2,998,075 10 INDIVIDUAL STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 06/30/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 06/30/2016 7.01 Revenues 234,721 311,851 7.01.01 Real estate development, sales and services 242,420 317,449 7.01.04 Allowance for doubtful accounts -7,699 -5,598 7.02 Inputs acquired from third parties -154,906 -238,707 7.02.01 Cost of Sales and/or Services -188,751 -208,028 7.02.02 Materials, energy, outsourced labor and other -64,330 -44,095 7.02.04 Others 98,175 13,416 7.02.04.01 Result from descontinuing operation 98,175 13,416 7.03 Gross value added 79,815 73,144 7.04 Retentions -17,168 -14,100 7.04.01 Depreciation and amortization -17,168 -14,100 7.05 Net value added produced by the Company 62,647 59,044 7.06 Added value received on transfer -86,674 41,184 7.06.01 Income from equity method investments -101,395 5,507 7.06.02 Financial income 14,721 35,677 7.07 Value added total to be distributed -24,027 100,228 7.08 Value added distribution -24,027 100,228 7.08.01 Personnel and payroll charges 45,617 52,935 7.08.01.01 Direct remuneration 45,617 52,935 7.08.02 Taxes and contributions 28,446 35,406 7.08.02.01 Federal 28,446 35,406 7.08.03 Compensation – Interest 131,311 103,552 7.08.03.01 Interest 129,494 99,153 7.08.03.02 Rent 1,817 4,399 7.08.04 Compensation – Company capital -229,401 -91,665 7.08.04.03 Net income (Retained losses) -229,401 -91,665 11 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 06/30/2017 PRIOR YEAR 12/31/2016 1 Total Assets 3,691,059 5,210,089 1.01 Current Assets 1,928,781 3,400,200 1.01.01 Cash and cash equivalents 37,979 29,534 1.01.01.01 Cash and banks 37,979 29,534 1.01.02 Short-term investments 176,594 223,646 1.01.02.01 Fair value of short-term investments 176,594 223,646 1.01.02.01.02 Short-term investments avaliable for sale 176,594 223,646 1.01.03 Accounts receivable 602,295 722,640 1.01.03.01 Trade accounts receivable 602,295 722,640 1.01.03.01.01 Receivables from clients of developments 585,752 701,906 1.01.03.01.02 Receivables from clients of construction and services rendered 16,543 20,734 1.01.04 Inventories 996,928 1,122,724 1.01.07 Prepaid expenses 5,903 2,548 1.01.07.01 Prepaid expenses and others 5,903 2,548 1.01.08 Other current assets 109,082 1,299,108 1.01.08.01 Non current assets for sale 3,270 3,306 1.01.08.02 Assets from discontinued operations - 1,189,011 1.01.08.02.01 Disposal group held for sale - 1,189,011 1.01.08.03 Others 105,812 106,791 1.01.08.03.01 Other accounts receivable and others 43,030 49,336 1.01.08.03.02 Receivables from related parties 62,686 57,455 1.01.08.03.03 Derivative financial instruments 96 - 1.02 Non current assets 1,762,278 1,809,889 1.02.01 Non current assets 985,555 957,773 1.02.01.03 Accounts receivable 208,230 271,322 1.02.01.03.01 Receivables from clients of developments 208,230 271,322 1.02.01.04 Inventories 582,445 592,975 1.02.01.09 Others non current assets 194,880 93,476 1.02.01.09.03 Other assets 174,948 58,917 1.02.01.09.04 Receivables from related parties 19,815 25,529 1.02.01.09.05 Derivative financial instruments 117 9,030 1.02.02 Investments 731,405 799,911 1.02.02.01 Interest in associates and affiliates 731,405 799,911 1.02.03 Property and equipment 23,624 23,977 1.02.03.01 Operation property and equipment 23,624 23,977 1.02.04 Intangible assets 21,694 28,228 1.02.04.01 Intangible assets 21,694 28,228 12 CONSOLIDATED FINANCIAL STATEMENTS - BALANCE SHEET - LIABILITIES AND EQUITY (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 06/30/2017 PRIOR YEAR 12/31/2016 2 Total Liabilities 3,691,059 5,210,089 2.01 Current liabilities 1,480,056 2,275,550 2.01.01 Social and labor obligations 39,051 28,880 2.01.01.02 Labor obligations 39,051 28,880 2.01.01.02.01 Salaries, payroll charges and profit sharing 39,051 28,880 2.01.02 Suppliers 73,249 79,120 2.01.03 Tax obligations 46,343 51,842 2.01.03.01 Federal tax obligations 46,343 51,842 2.01.04 Loans and financing 828,442 983,934 2.01.04.01 Loans and financing 654,200 669,795 2.01.04.01.01 In Local Currency 654,200 669,795 2.01.04.02 Debentures 174,242 314,139 2.01.05 Other obligations 405,026 400,908 2.01.05.01 Payables to related parties 90,375 85,611 2.01.05.02 Others 314,651 315,297 2.01.05.02.04 Obligations for purchase of properties and advances from customers 194,787 205,388 2.01.05.02.06 Other payables 83,173 69,921 2.01.05.02.07 Obligations assumed on the assignment of receivables 36,691 34,698 2.01.05.02.08 Derivative financial instruments - 5,290 2.01.06 Provisions 87,945 79,054 2.01.06.01 Tax, labor and civel lawsuits 87,945 79,054 2.01.06.01.01 Tax lawsuits 975 1,369 2.01.06.01.02 Labor lawsuits 20,894 23,818 2.01.06.01.04 Civel lawsuits 66,076 53,867 2.01.07 Liabilities related to assets from discontinued operations - 651,812 2.01.07.01 Liabilities on Non-current Assets for Sale - 651,812 2.01.07.01.01 Liabilities held for sale - 651,812 2.02 Non current liabilities 832,579 1,004,086 2.02.01 Loans and financing 498,534 653,634 2.02.01.01 Loans and financing 391,069 516,505 2.02.01.01.01 Loans and financing in local currency 391,069 516,505 2.02.01.02 Debentures 107,465 137,129 2.02.02 Other obligations 152,125 166,143 2.02.02.02 Others 152,125 166,143 2.02.02.02.03 Obligations for purchase of properties and advances from customers 71,149 90,309 2.02.02.02.04 Other payables 14,420 11,502 2.02.02.02.06 Obligations assumed on the assignment of receivables 66,556 64,332 2.02.03 Deferred taxes 100,405 100,405 2.02.03.01 Deferred income tax and social contribution 100,405 100,405 2.02.04 Provisions 81,515 83,904 2.02.04.01 Tax, labor and civel lawsuits 81,515 83,904 2.02.04.01.01 Tax lawsuits 2,227 1,755 2.02.04.01.02 Labor lawsuits 39,249 37,837 2.02.04.01.04 Civel lawsuits 40,039 44,312 2.03 Equity 1,378,424 1,930,453 2.03.01 Capital 2,521,152 2,740,662 2.03.01.01 Capital 2,521,152 2,740,662 2.03.02 Capital Reserves 52,077 49,424 2.03.02.04 Granted options 155,501 153,165 2.03.02.05 Treasury shares -30,172 -32,524 2.03.02.07 Reserve for expenditures with public offering -71,217 -71,217 2.03.02.08 Result of transfers in treasury shares -2,035 - 2.03.05 Retained earnings/accumulated losses -1,198,882 -861,761 2.03.09 Non-controlling interest 4,077 2,128 13 CONSOLIDATED FINANCIAL STATEMENTS - INCOME (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2017 to 06/30/2017 YEAR TO DATE 01/01/2017 to 06/30/2017 SAME QUARTER FROM PREVIOUS YEAR 04/01/2016 to 06/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 06/30/2016 3.01 Gross Sales and/or Services 147,253 283,792 212,628 383,610 3.01.01 Revenue from real estate development 159,357 306,878 228,838 411,704 3.01.03 Taxes on real estate sales and services -12,104 -23,086 -16,210 -28,094 3.02 Cost of sales and/or services -161,656 -315,362 -186,544 -354,070 3.02.01 Cost of real estate development -161,656 -315,362 -186,544 -354,070 3.03 Gross profit -14,403 -31,570 26,084 29,540 3.04 Operating expenses/income -121,817 -231,811 -71,730 -126,368 3.04.01 Selling expenses -21,184 -40,240 -20,245 -36,991 3.04.02 General and administrative expenses -19,738 -47,107 -19,524 -46,525 3.04.05 Other operating expenses -40,444 -68,854 -24,601 -48,686 3.04.05.01 Depreciation and amortization -8,875 -17,583 -5,644 -15,152 3.04.05.02 Other operating expenses -31,569 -51,271 -18,957 -33,534 3.04.06 Income from equity method investments -40,451 -75,610 -7,360 5,834 3.05 Income (loss) before financial results and income taxes -136,220 -263,381 -45,646 -96,828 3.06 Financial -33,390 -61,950 -3,079 -4,187 3.06.01 Financial income 9,206 17,076 24,392 41,014 3.06.02 Financial expenses -42,596 -79,026 -27,471 -45,201 3.07 Income before income taxes -169,610 -325,331 -48,725 -101,015 3.08 Income and social contribution taxes -949 -2,295 422 -5,569 3.08.01 Current -949 -2,295 422 -6,532 3.08.02 Deferred - - - 963 3.09 Income (loss) from continuing operation -170,559 -327,626 -48,303 -106,584 3.10 Income (loss) from descontinuing operation -9,545 98,175 10,442 16,372 3.10.01 Net income (loss) from discontinued operations -9,545 98,175 10,442 16,372 3.11 Income (loss) for the period -180,104 -229,451 -37,861 -90,212 3.11.01 Income (loss) attributable to the Company -180,004 -229,401 -38,439 -91,665 3.11.02 Net income attributable to non-controlling interests -100 -50 578 1,453 3.99 Earnings per Share – (Reais / Share) - - 3.99.01 Basic Earnings per Share - - 3.99.01.01 ON -6.70490 -8.54490 -1.42000 -3.38630 3.99.02 Diluted Earnings per Share - - 3.99.02.01 ON -6.70490 -8.54490 -1.42000 -3.38630 14 CONSOLIDATED FINANCIAL STATEMENTS - COMPREHENSIVE INCOME (LOSS) - (in thousands of Brazilian Reais) CODE DESCRIPTION ACTUAL QUARTER 04/01/2017 to 06/30/2017 YEAR TO DATE 01/01/2017 to 06/30/2017 SAME QUARTER FROM PREVIOUS YEAR 04/01/2016 to 06/30/2016 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 06/30/2016 4.01 Consolidated Income (loss) for the period -180,104 -229,451 -37,861 -90,212 4.03 Consolidated comprehensive income (loss) for the period -180,104 -229,451 -37,861 -90,212 4.03.01 Income (loss) attributable to the Company -180,004 -229,401 -38,439 -91,665 4.03.02 Net income attributable to the noncontrolling interests -100 -50 578 1,453 15 CONSOLIDATED FINANCIAL STATEMENTS - CASH FLOWS - INDIRECT METHOD (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 06/30/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 06/30/2016 6.01 Net cash from operating activities 140,108 26,897 6.01.01 Cash generated in the operations -139,969 -7,410 6.01.01.01 Income (loss) before income and social contribution taxes -325,331 -76,598 6.01.01.02 Stock options expenses 1,703 3,189 6.01.01.03 Unrealized interest and finance charges, net 42,735 38,788 6.01.01.04 Depreciation and amortization 17,583 15,152 6.01.01.05 Write-off of property and equipment, net - 1,182 6.01.01.06 Provision for legal claims 46,777 31,264 6.01.01.07 Warranty provision -3,315 -7,872 6.01.01.08 Provision for profit sharing 8,357 6,250 6.01.01.09 Allowance for doubtful accounts 7,699 5,598 6.01.01.10 Write-down to net realizable of properties for sale -11,141 -6,302 6.01.01.11 Provision for penalties due to delay in construction works - -11 6.01.01.12 Financial instruments -646 -12,216 6.01.01.13 Income from equity methods investments 75,610 -5,834 6.01.02 Variation in assets and liabilities 228,118 -19,762 6.01.02.01 Trade accounts receivable 158,442 146,201 6.01.02.02 Properties for sale 147,467 -69,396 6.01.02.03 Other accounts receivable 401 2,408 6.01.02.04 Transactions with related parties -9,703 25,825 6.01.02.05 Prepaid expenses -3,355 599 6.01.02.06 Suppliers -419 -764 6.01.02.07 Obligations for purchase of properties and adv. from customers -29,761 -59,942 6.01.02.08 Taxes and contributions -5,499 -9,191 6.01.02.09 Salaries and payable charges 1,814 -12,000 6.01.02.10 Other obligations -28,974 -37,933 6.01.02.11 Income tax and social contribution paid -2,295 -5,569 6.01.03 Others 51,959 54,069 6.01.03.01 Net cash from operating activities related to disposal group held for sale 51,959 54,069 6.02 Net cash from investing activities 295,425 132,753 6.02.01 Purchase of property and equipment and intangible assets -10,696 -14,369 6.02.02 Redemption of short-term investments 687,475 849,852 6.02.03 Purchase of short-term investments -640,423 -695,962 6.02.04 Investments - -12,639 6.02.06 Increase in investments 441 - 6.02.07 Receipt exercise right of first refusal 219,510 - 6.02.08 Transaction cost -9,545 - 6.02.09 Net cash from investing activities related to disposal group held for sale 48,663 5,871 6.03 Net cash from financing activities -302,377 -84,553 6.03.02 Increase in loans, financing and debentures 186,282 308,882 6.03.03 Payment of loans and financing -539,609 -444,519 6.03.06 Payables to venture partners -1,237 -2,520 6.03.07 Loan transactions with related parties 6,268 9,448 6.03.08 Repurchase of treasury shares - -8,195 6.03.09 Disposal of treasury shares 317 5 6.03.11 Assignment of receivables 21,513 41,809 6.03.12 Net cash from financing activities related to disposal group held for sale 24,089 10,537 6.04 Foreign Exchange Gains and Losses on Cash and Cash Equivalents -124,711 - 6.05 Net increase (decrease) of cash and cash equivalents 8,445 75,097 6.05.01 Cash and cash equivalents at the beginning of the period 29,534 82,640 6.05.02 Cash and cash equivalents at the end of the period 37,979 157,737 16 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2017 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 49,424 - -861,761 - 1,928,325 2,128 1,930,453 5.03 Opening adjusted balance 2,740,662 49,424 - -861,761 - 1,928,325 2,128 1,930,453 5.04 Capital transactions with shareholders -219,510 2,653 - -107,720 - -324,577 1,999 -322,578 5.04.03 Stock option plan - 2,336 - - - 2,336 - 2,336 5.04.05 Treasury shares sold - 317 - - - 317 - 317 5.04.08 Capital reduction -219,510 - - -107,720 - -327,230 - -327,230 5.04.10 Low discontinued operation - 1,999 1,999 5.05 Total of comprehensive income (loss) - - - -229,401 - -229,401 -50 -229,451 5.05.01 Net income (loss) for the period - - - -229,401 - -229,401 -50 -229,451 5.07 Closing balance 2,521,152 52,077 - -1,198,882 - 1,374,347 4,077 1,378,424 17 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FROM 01/01/2/30/2016 (in thousands of Brazilian reais) CODE DESCRIPTION Capital Capital reserves, stock options and treasury shares Profit reserves Retained earnings Other comprehensive income Total Shareholders equity Non Controlling interest Total equity Consolidated 5.01 Opening balance 2,740,662 50,854 303,975 - - 3,095,491 1,745 3,097,236 5.03 Opening adjusted balance 2,740,662 50,854 303,975 - - 3,095,491 1,745 3,097,236 5.04 Capital transactions with shareholders - -4,526 -1,225 - - -5,751 17 -5,734 5.04.03 Stock option plan - 2,694 - - - 2,694 - 2,694 5.04.04 Treasury shares acquired - -8,450 - - - -8,450 - -8,450 5.04.05 Treasury shares sold - 1,230 -1,225 - - 5 - 5 5.04.09 Acquisition of non controlling interests - 17 17 5.05 Total of comprehensive income (loss) - - - -91,665 - -91,665 1,453 -90,212 5.05.01 Net income (loss) for the period - - - -91,665 - -91,665 1,453 -90,212 5.07 Closing balance 2,740,662 46,328 302,750 -91,665 - 2,998,075 3,215 3,001,290 18 O CONSOLIDATED STATEMENT OF VALUE ADDED (in thousands of Brazilian Reais) CODE DESCRIPTION YEAR TO DATE 01/01/2017 to 06/30/2017 YEAR TO DATE FROM PREVIOUS YEAR 01/01/2016 to 06/30/2016 7.01 Revenues 306,878 411,704 7.01.01 Real estate development, sales and services 314,577 417,302 7.01.04 Allowance for doubtful accounts -7,699 -5,598 7.02 Inputs acquired from third parties -227,987 -313,520 7.02.01 Cost of Sales and/or Services -250,562 -282,305 7.02.02 Materials, energy, outsourced labor and other -75,600 -47,587 7.02.04 Others 98,175 16,372 7.02.04.01 Result from descontinuing operation 98,175 16,372 7.03 Gross value added 78,891 98,184 7.04 Retentions -17,583 -15,152 7.04.01 Depreciation and amortization -17,583 -15,152 7.05 Net value added produced by the Company 61,308 83,032 7.06 Value added received on transfer -58,534 46,848 7.06.01 Income from equity method investments -75,610 5,834 7.06.02 Financial income 17,076 41,014 7.07 Total value added to be distributed 2,774 129,880 7.08 Value added distribution 2,774 129,880 7.08.01 Personnel and payroll charges 51,009 56,101 7.08.01.01 Direct remuneration 51,009 56,101 7.08.02 Taxes and contributions 34,525 44,081 7.08.02.01 Federal 34,525 44,081 7.08.03 Compensation – Interest 146,641 121,363 7.08.03.01 Interest 143,826 116,964 7.08.03.02 Rent 2,815 4,399 7.08.04 Compensation – Company capital -229,401 -91,665 7.08.04.03 Net income (Retained losses) -229,401 -91,665 19 FOR IMMEDIATE RELEASE - São Paulo, August 10, 2017 – Gafisa S.A. (B3: GFSA3; NYSE: GFA), one of Brazil’s leading homebuilders, today reports its financial results for the second quarter ended June 30, 2017. GAFISA REPORTS RESULTS FOR 2Q17 MANAGEMENT COMMENTS AND HIGHLIGHTS During second quarter, we continued to execute our strategy of prioritizing the sale of inventory units, optimizing our cost structure and maximizing cash generation. In the coming quarters, Gafisa’s financial results will benefit from the increased contribution of higher-margin projects launched in 2015 and 2016 to the Company’s revenues. Recent interest rate cuts should also stimulate growth in the real estate sector, but we remain cautious and conservative about the timing of a market upturn. Net pre-sales came to R$127.1 million in 2Q17, in line with R$129.5 million recorded in 2Q16. In 1H17, net pre-sales totaled R$244.5 million. In keeping with the prioritization of inventory sales, in 2Q17, 56% of net sales related to products launched prior to year-end 2014, enabling an improved inventory position. Consolidated inventory at market value totaled R$1.5 billion, down 10% q-o-q and 23% y-o-y. Reflecting our improved sales model, SoS increased 10 percentage points to 36.8% for the last 12-month period, versus 26.5% in the previous year, despite the absence of new projects. Importantly, 2Q17 SoS was the highest level in 16 quarters, and has registered sequential increases since 3Q16. Dissolutions were concentrated in projects launched up until 2013. These projects had higher work evolution, and accordingly, impacted revenue recognition and margin composition. The volume of dissolutions continues to decrease q-o-q (-4%) and y-o-y (-15%), due to a combination of improved market conditions, lower volume of deliveries and the absence of commercial project deliveries. During prior quarters, commercial units accounted for an important portion of dissolutions. It is worth noting that 54,6% of our inventory is comprised of commercial projects. With the delivery of the last commercial project in 3Q16, we expect to experience a continued downward trend in dissolutions over the next periods. In 2Q17, 4 projects were delivered comprising 1,389 units, or R$479.9 million in PSV. In 1H17, PSV delivered totaled R$744.9 million. 20 A steady volume of transfers and conservative cash management strategy supported our focus on cash generation in the quarter. Transfers in 2Q17 increased by 35.5% y-o-y, reaching R$342.5 million. As a result, operating cash generation totaled R$101.5 million in 2Q17, with a positive net generation of R$20.5 million. In 1H17, operating cash generation totaled R$197.1 million and net generation reached R$53.7 million. Gafisa’s revenues remain impacted by a higher volume of dissolutions relating to legacy projects. In addition, the concentration of net sales in more recent projects and slower work evolution impacted the Company’s results. Net revenue came to R$147.3 million in 2Q17, up 8% q-o-q, but 31% lower than 2Q16. In 1H17, net revenue totaled R$283.8 million. Consistent with our plan to right-size the Company and the scale of our current operations, we have been successful in decreasing expenses over the last periods. Alongside reducing expenses throughout the Company, we have implemented a more streamlined administrative structure that reflects future objectives. In 2Q17, sales, general and administrative expenses decreased 12% on a sequential basis. Our debt was another highlight this quarter, as we achieved a substantial 36% y-o-y decrease in gross debt and a 16% q-o-q reduction. We ended 2Q17 with net debt of R$1.1 billion, 18% lower than 1Q17 and down 24% from R$1.5 billion in 2Q16. The reduction in debt also benefited leverage. With the receipt of proceeds totaling R$219.5 million from the sale of Tenda, the Company’s Net Debt/ Shareholders’ Equity ratio declined to 80.7%. Due to the factors mentioned above, Gafisa reported a net loss of R$134.6 million in 2Q17 versus a net loss of R$36.9 million in 2Q16, excluding Alphaville equity income and the effects of the Tenda transaction. Finally, we believe we are very close to an inflection point in our financial performance, with a potential gradual recovery in the Company’s results over the coming quarters. As the contribution of legacy projects to results decreases, and in keeping with the consistent average volume of launches of approximately R$1.0 billion over the last four years, we will start to recognize the positive results of more recent projects, including improved SoS and higher margins. Based on a streamlined business model, solid operating platform and strong brand recognition, Gafisa is well positioned to capture value with an upswing in the Brazilian real estate market. We are ready to resume launches in the second half of the year, primarily in São Paulo, and remain committed to criteria ensuring a suitable level of sales and profitability. We will closely follow market trends in the second half of 2017, seeking to balance of placement of new products in the market, and remain focused on inventory sales and cash generation. We are confident that Gafisa is well positioned to capitalize on a potential recovery in economic activity over the next periods. Sandro Gamba CEO 21 2Q17 QUARTERLY INFORMATION FINANCIAL RESULTS § Operating cash generation totaled R$101.5 million in 2Q17, with net cash generation in the quarter of R$20.5 million. In 1H17, operating cash generation totaled R$197.1 million with net cash generation of R$53.7 million. § Gafisa’s 2Q17 net revenue recognized by the “PoC” method was R$147.3 million, a decrease of 31% year-on-year and up 8% from 1Q17. In 1H17, net revenue totaled R$283.8 million. § Adjusted gross profit for 2Q17 was R$12.4 million, compared to R$20.8 million in 1Q17 and R$65.3 million recorded in the past year, ending the 1H17 at R$33.2 million. Based on the same criteria, adjusted gross margin reached 8.4% compared to 15.2% in 1Q17, and 30.7% in 2Q16. In 1H17, adjusted gross margin reached 11.7%. § Adjusted EBITDA was negative R$65.0 million in 2Q17, down from negative EBITDA of R$47.3 million in 1Q17 and down from EBITDA of R$ 12.5 million in 2Q16. § Net income, excluding Alphaville equity income and the effects of Tenda operation, was negative at R$134.6 million in 2Q17 compared to a net loss of R$126.0 million in 1Q17 and R$36.9 million in 2Q16. In 1H17, net loss totaled R$260.6 million. OPERATIONAL RESULTS § Consolidated sales over supply (SoS) reached 7.9% in 2Q17, compared to 6.7% in 1Q17 and 6.3% in 2Q16. On a trailing 12-month basis, Gafisa’s SoS was 36.8%. § Consolidated inventory at market value decreased 9.7% q-o-q to R$1.5 billion. § Net pre-sales totaled R$127.1 million in 2Q17, 1.8% lower than R$129.5 million recorded in 2Q16.In 1H 17 net pre-sales totaled R$244.5 million. § Throughout the second quarter, the Company delivered 4 projects/phases, totaling 1,389 units accounting for R$479.9 million in PSV. In 1H17, PSV delivered was R$744.9 million. RECENT EVENTS CONCLUSION OF THE SEPARATION OF THE GAFISA AND TENDA UNITS As previously informed, with the delivery of Tenda´s shares on May 4 th , Gafisa received R$ 219.5 million and concluded the separation process of Gafisa and Tenda business units. It is worth mentioning, to complement the above values, that Gafisa still has R$ 100.0 million (SELIC corrected) to receive, which should be accounted in the next two years, according to the contract established. 22 OPERATING RESULTS Launches and Pre-Sales Gafisa maintained its operations in 2Q17 under the same bases of 1Q17, with dedication and concentration of efforts on the sale of inventory units. Accordingly, no new developments were started in the second quarter. Although several projects were approved and ready for launch, the Company chose to sustain a more conservative stance in view of current macroeconomic conditions. Table 1. Gafisa Launches and Sales (R$ thousand) 2Q17 1Q17 Q/Q (%) 2Q16 Y/Y (%) 1H17 1H16 Y/Y (%) Launches - - - 130,360 - - 210,464 -100% Net Pre-Sales 127,146 117,398 8.3% 129,519 -1.8% 244,544 196,361 24.5% Sales over Supply (SoS) 7.9% 6,7% 120 bps 6.3% 160 bps 14,2% 9.3% 490 bps Net Pre-Sales Gross sales in the 2Q17 totaled R$240.8 million, with dissolutions reaching R$113.6 million, resulting in R$127.1 million of net pre-sales, down 8.1% compared to the prior year period . In 1H17, gross sales totaled R$476.4 million. In 2Q17, the Company concentrated its efforts on the sale of existing units. As a result, approximately 55.7% of net sales in the period were related to projects launched prior to the end of 2014, resulting in an improvement in the segment's inventory profile. Dissolutions, in turn, were concentrated in projects launched prior to 2013, which had higher work evolution, and accordingly, a greater impact on revenue recognition and margin structure. In the quarter, SoS reached 7.9%, compared to 6.3% in the year-ago period and 6.7% in 1Q17. 23 Sales over Supply (SoS) The Company’s SoS for the last twelve months reached 36.8%, compared to 26.5% in 2Q16, as a result of the good sales performance in the second half of 2016 and sequential increase of inventory SoS. In the quarter, SoS was up again totaling 7.9%, compared to 6.3% in 2Q16 and 6.7% in 1Q17. SoS for the last 12 months continues to show consistent improvement, even without the benefit of launches over the last 6 months. The macroeconomic uncertainty and economic recession observed since 2015 have directly impacted consumer confidence and, accordingly, the level of dissolutions. Given this backdrop, the reduction in the level of dissolutions has been incremental. As a result of this scenario, the volume of dissolutions in 2Q17 reached R$113.6 million. In 1H17, the level of dissolutions came to R$232.0 million, down 23.2% y-o-y. 24 Over the last three years, the Company has been working on initiatives to strengthen the credit review component of its sale process. In doing so, the Company intends to reduce the level of dissolutions throughout the construction and delivery cycle. A comprehensive credit review at the time of sale has generated a more efficient process of transferring Gafisa customers to financial institutions, even amid an unfavorable economic environment. Inventory (Property for Sale) Gafisa is maintaining its focus on inventory reduction initiatives. Projects launched prior to the end of 2015 represented 85.2%. The market value of inventory decreased by 9.7% q-o-q and 22.9% y-o-y to R$1.5 billion, effect of sales results in the period, and price adjustments on some projects in inventory, in keeping with current market conditions. Table 2 – Inventory at Market Value 1Q17 x 2Q17 (R$ 000) Inventories EoP 1Q17 Launches Dissolutions Gross Sales Adjustments 1 Inventories EoP 2Q17 Q/Q(%) São Paulo 1,272,718 - 78,840 (195,111) (6,660) 1,149,787 -9.7% Rio de Janeiro 314,122 - 33,285 (38,667) (28,343) 280,397 -10.7% Other Markets 48,428 - 1,523 (7,017) 3,163 46,097 -4.8% Total - 113,648 (240,795) (31,840) -9.7% ¹ Adjustments reflect the updates related to the project scope, launch date and pricing update in the period. Regarding Gafisa’s inventory, approximately 62% or R$910.1 million is concentrated in projects to be delivered after 2Q18 and will not significantly increase the segment’s inventory of finished units which totaled R$565.4 million in 2Q17, or 38.3% of total. Commercial projects account for 54.6% which reflects not only the high volume of commercial projects delivered during the last 24 months, but also low liquidity on these projects at present. Inventory from projects launched outside core markets, which is comprised exclusively of finished units, represented R$46.1 million or 3.1% of total inventory, a decrease of 9.9% when compared to R$51.2 million in 2Q16. The Company estimates that through the beginning of 2018, it will have monetized a large portion of its inventory in non-core markets, based on the strong sales observed in these markets over the past few quarters. Table 3 – Inventory at Market Value- Work Status - POC (R$ 000) Not Initiated Up to 30% built 30% a 70% built More than 70% built Finished Units Total 2Q17 São Paulo - 30,211 647,770 192,707 279,099 1,149,787 Rio de Janeiro - 6,432 - 33,735 240,230 280,397 Other Markets - 46,097 46,097 Total - 36,643 647,770 226,442 565,426 1,476,281 1) Inventory at market value includes projects in partnership. This index is not comparable to the accounting inventory, due to the implementation of new accounting practices on account of CPCs 18, 19 and 36. 25 Inventory Delivery Schedule Delivered Projects In 2Q17, projects totaling 1,389 units were delivered, accounting for R$479.9 million in PSV. In 1H17, deliveries totaled 1,999 units and R$744.9 million in PSV. Currently, Gafisa has 18 projects under construction, all of which are on schedule according to the Company’s business plan . Transfers Over the past few years, the Company has been taking steps to improve the performance of its receivables/transfer process, in an attempt to achieve higher rates of return on invested capital. Currently, the Company’s strategy is to transfer 90% of eligible units in a 90-day period after the delivery of the project. In accordance with this policy, transfers totaled R$240.8 million in 2Q17. In 1H17, transfers went up 35.5% to R$342.5 million. Table 4– Breakdown of Delivered Projects (R$000 and %) 2Q17 1Q17 Q/Q (%) 2Q16 Y/Y (%) 6M17 6M16 Y/Y (%) PSV Transferred ¹ 240,783 101,744 136.7% 142,697 68.7% 342,527 252,720 35.5% Delivered Projects 4 3 33.3% 4 0.0% 7 6 16.7% Delivered Units 1,389 610 127.7% 1,241 11.9% 1,999 1,432 39.6% Delivered PSV² 81.0% 16.4% 44.0% 1) PSV refers to potential sales value of the units transferred to financial institutions; 2) PSV Potential sales value of delivered units. Landbank The Company’ landbank, with a PSV of R$4.8 billion, represents 38 potential projects/phases, and corresponds to nearly 9.4 thousand units, 63% of potential projects/phases are in São Paulo and 37% are in Rio de Janeiro. The largest portion of land acquired through swap agreements is in Rio de Janeiro, bringing the total percentage of land acquired through swaps to 60%. 26 Table 5 - Landbank (R$ 000) PSV (% Gafisa) % Swap Total % Swap Units % Swap Financial Potential Units (% Gafisa) Potential Units (100%) São Paulo 3,018,977 48.9% 48.9% 0.0% 6,811 7,482 Rio de Janeiro 1,778,752 72.4% 72.4% 0.0% 2,535 2,589 Total 60.0% 60.0% 0.0% 1) The swap percentage is measured compared to historical cost of land acquisition. 2) Potential units are net of swaps and refer to the Gafisa’s and/or its partners’ stake in the project. Table 6 - Changes in the Landbank (1Q17 x 2Q17 - R$ 000) Initial Landbank Land Acquisition Launches Dissolutions Adjustments Final Landbank São Paulo 3,019,766 - - - (789) 3,018,977 Rio de Janeiro 1,783,749 - - - (4,998) 1,778,752 Total - - - In 2Q17, the Company did not acquire new landbank. The quarterly adjustments reflect updates related to project scope, expected launch date and other adjustments to landbank in the period. FINANCIAL RESULTS Revenue 2Q17 net revenues totaled R$147.3 million, up 8% q-o-q and down 31% y-o-y. In 1H17, net revenue totaled R$283.8 million. 2Q17 revenues were impacted by the mix of net sales, with a higher concentration of sales from the most recent launches, and consequently lower revenue recognition, as well as a higher provision for dissolutions, reducing gross revenue by R$9.0 million. In the quarter, 99.4% of revenues derived from projects located in Rio de Janeiro and São Paulo. The table below provides additional details. Table 7 – Revenue Recognition (R$ 000) 2Q17 2Q16 Launches Pre-Sales % Sales Revenue % Revenue Pre-Sales % Sales Revenue % Revenue - 14,999 12% 18,546 13% 35,867 28% 5,713 3% 41,331 33% 57,085 39% 39,924 31% 38,020 18% 28,351 22% 36,141 25% 33,996 26% 93,970 44% ≤ 2013 42,466 33% 35,482 24% 19,732 15% 74,925 35% Total 127,147 100% 147,254 100% 129,519 100% 212,628 100% SP + RJ 121,653 96% 146,430 99% 118,835 92% 212,543 100% Other Markets 5,494 4% 824 1% 10,684 8% 85 - 27 Gross Profit & Margin Gafisa's adjusted gross income in 2Q17 was R$12.4 million, down from R$20.8 million in 1Q17 and R$65.3 million in 2Q16, totaling R$33.3 million in 1H17. In this second quarter, the main impacts on gross income were: (i) lower revenues due to the sales mix; (ii) higher volume of dissolutions, as a result of the economic environment ; (iii) higher level of provision for dissolutions, with a net effect of R$9.0 million on gross revenue. Gross margin came negative at 9.8%, higher than negative gross margin of 12.6% in 1Q17. Excluding these financial impacts, adjusted gross margin was 8.4% in the quarter, versus 15.2% in 1Q17 and 30.7% in the previous year. Details of Gafisa's gross margin breakdown in 2Q17 are presented below. Table 8 – Gross Margin (R$ 000) 2Q17 1Q17 Q/Q (%) 2Q16 Y/Y (%) 1H17 1H16 Y/Y%) Net Revenue 147,253 136,539 8% 212,628 -31% 283,792 383,610 -26% Gross Profit (14,403) (17,167) -16% 26,084 -155% (31,570) 29,540 -207% Gross Margin -9.8% -12.6% 280 bps 12.3% -2210 bps -11.1% 7.7% -1880 bps (-) Financial Costs 26,824 37,975 -29% 39,241 -32% 64,800 71,764 -10% Adjusted Gross Profit¹ 12,421 20,808 -40% 65,325 -81% 33,230 101,304 -67% Adjusted Gross Margin¹ 8.4% 15.2% -680 bps 30.7% -2230 bps 11.7% 26.4% -1470 bps 1) Adjusted by capitalized interests. Selling, General and Administrative Expenses (SG&A) SG&A expenses totaled R$40.9 million in 2Q17, down 12.0% q-o-q and up 3.0% y-o-y, mainly in line with inflation in the period. In 1H17, SG&A expenses totaled R$87.3 million. Selling expenses increased 11.0% q-o-q and 5.0% y-o-y, due to higher sales in the period and current market conditions requiring higher sales and marketing investments. G&A expenses totaled R$19.7 million in 2Q17, down 28.0% q-o-q and came in line with 2Q16. It should be noted that over the last two quarters the Company has made an effort to adapt its personnel structure to the current market environment. Due to related severance costs, the full benefit of this adjustment could be partially seen in 2Q17. The rightsizing of the SG&A structure reflects the Company's commitment to improved operational efficiency, allowing for an appropriate level of costs and expenses. The Company will continue to strive to maintain an efficient cost structure, and expects the recent redesign of its operational structure to better reflect the new cycle of market development. Table 9 – SG&A Expenses (R$ 000) 2Q17 1Q17 Q/Q (%) 2Q16 Y/Y (%) 1H17 1H16 Y/Y(%) Selling Expenses (21,184) (19,056) 11% (20,245) 5% (40,240) (36,991) 9% G&A Expenses (19,738) (27,369) -28% (19,524) 1% (47,107) (46,526) 1% Total SG&A Expenses (40,922) (46,425) -12% (39,769) 3% (87,347) (83,516) 5% Launches - - - (130,360) - - 210,464 - Net Pre-sales 127,146 117,398 8% 129,519 -2% 244,544 196,361 25% Net Revenue 147,253 136,539 8% 212,628 -31% 283,792 383,610 -26% 28 Other Operating Revenues/Expenses reached R$31.5 million in 2Q17, compared with R$19.7 million in the previous quarter. In 2Q17, such increase was due to early conclusion of an arbitration proceeding, with negative net effect of R$18.2 million. If exclude this non-recurring process, this line was down 32.0% compared to 1Q17 and 29.3% y-o-y, keeping its tendency of a gradual reduction. The Company continues to be proactive in mitigating risks associated with potential contingencies. As a result, the Gafisa segment continues to concentrate its operations only in the metropolitan regions of São Paulo and Rio de Janeiro. This strategic geographic positioning, combined with improved internal processes, is expected to result in fewer future legal claims and a subsequent decrease in the amount of expenses related to contingencies in the following years. The table below contains more details on the breakdown of this expense. Table 10 – Other Operating Revenues/Expenses (R$ 000) 2Q17 1Q17 Q/Q (%) 2Q16 Y/Y (%) 1H17 1H16 Y/Y(%) Litigation Expenses (30,041) (16,736) 79% (15,461) 94% (46,777) (31,265) 50% Other (1,528) (2,966) -48% (3,496) -56% (4,494) (2,269) 98% Total (31,569) (19,702) 60% (18,957) 67% (51,271) (33,534) 53% Adjusted EBITDA Adjusted EBITDA was negative R$65.1 million in the quarter, compared with negative EBITDA of R$47.3 million in 1Q17 and lower than positive EBITDA of R$12.5 million in 2Q16. Adjusted EBITDA in 2Q17 was mainly impacted by the following factors: (i) lower level of revenue due to the sales mix; (ii) lower gross income in the quarter, as a result of the current market environment; and (iii) higher Other Operating Expenses. It is worth noting that Gafisa's adjusted EBITDA does not consider the impact of the income from discontinued operations (Tenda) and the effect of Alphaville's equity income. Table 11 - Adjusted EBITDA (R$ 000) 2Q17 1Q17 Q/Q (%) 2Q16 Y/Y (%) 1H17 1H16 Y/Y(%) Net Income (180,004) (49,977) 260% (38,439) 368% (229,401) (91,665) 150% Discontinued Operation Result ¹ (9,545) 107,720 -109% 10,443 -191% 98,175 16,372 500% Adjusted Net Income¹ (170,459) (157,117) 369% (48,882) 249% (327,576) (108,037) 203% (+) Financial Results 33,390 28,560 17% 3,079 984% 61,950 4,187 1380% (+) Income Taxes 949 1,346 -29% (421) -325% 2,295 5,569 -59% (+) Depreciation & Amortization 8,875 8,708 2% 5,644 57% 17,583 15,152 16% (+) Capitalized interests 26,824 37,975 -29% 39,241 -32% 64,800 71,764 -10% (+) Expense w Stock Option Plan (424) 2,128 -120% 1,300 -133% 1,703 3,191 -47% (+) Minority Shareholders (100) 50 -300% 578 -117% (50) 1,453 -103% (-) AUSA Income Effect 35,891 31,024 16% 11,952 200% 66,915 1,072 6142% Adjusted EBITDA 2 (65,054) (47,326) 37% 12,491 -621% (112,380) (5,649) 1889% Net Revenue 147,253 136,539 8% 212,628 -31% 283,792 383,610 -26% Adjusted EBITDA Margin -44.2% -34.7% -950 bps 5.9% -5010 bps -39.6% -1.5% -3810 bps 1) Sale of Tenda shares; 29 2) Adjusted by expense with stock option plan (non-cash) and minority shareholders. EBITDA does not consider Alphaville's equity income. Depreciation and Amortization Depreciation and amortization reached R$8.9 million in 2Q17, up 2% q-o-q and 57% y-o-y, due to the lower volume of operations in the period. In 1H17 depreciation and amortization totaled R$17.6 million. Financial Result 2Q17 net financial result was negative R$33.4 million, compared to negative result of R$28.6 million in 1Q17 and R$3.1 million in 2Q16. Financial revenues went down 62.3% y-o-y, totaling R$9.2 million, due to the lower balance of funds available in the period. Financial expenses, in turn, reached R$42.6 million, compared to R$27.5 million in 2Q16 and R$36.4 million in 1Q17, as a result of the accounting impact of incorporating the balance of interests, as principal, due to the repricing of SFH debts over the last months. In 1H17, net financial result came negative at R$61.9 million. Taxes Income taxes, social contribution and deferred taxes for 2Q17 amounted to an expense of R$0.9 million, slightly lower than 1Q17, reflecting the Company’s current operating cycle. In 1H17, Income taxes, social contribution and deferred taxes totaled R$2.3 million. Net Income The Company ended 2Q17 with a net loss of R$134.5 million, excluding Alphaville's equity income and the impacts of Tenda operation, higher than the net loss of R$126.1 million in 1Q17, and higher than the negative net result of R$36.9 million in 2Q16. In 1H17, net loss totaled R$260.6 million, following the same criteria. The quarter’s results were impacted by: (i) higher level of dissolutions, due to the recessive economic environment; (ii) lower level of revenues due to the sales mix, which limited the dilution of costs and the expense structure; (iii) higher Other Operating Expenses; and (iv) the negative effect on financial result. Table 12 – Net Income (R$ 000) 2Q17 1Q17 Q/Q (%) 2Q16 Y/Y (%) 1H17 1H16 Y/Y(%) Net Revenue 147,253 136,539 8% 212,628 -31% 283,792 383,610 -26% Gross Profit (14,403) (17,167) -16% 26,084 -155% (31,570) 29,540 -207% Gross Margin -9.8% -12.6% 280 bps 12.3% -2210 bps -11.1% 7.7% -1880 bps Adjusted Gross Profit¹ 12,421 20,808 -40% 65,325 -81% 33,230 101,304 -67% Adjusted Gross Margin 8.4% 15.2% -680 bps 30.7% -2230 bps 11.7% 26.4% -1470 bps Adjusted EBITDA 2 (65,054) (47,326) 37% 12,491 -621% (112,380) (5,649) 1889% Adjusted EBITDA Margin -44.2% -34.7% -952 bps 5.9% -5010 bps -39.6% -1.5% -3810 bps Income from Discontinued Operation 3 (9,545) 107,720 -109% - - 98,175 16,372 500% Adjusted Net Income 4 (170,459) (157,117) 8% (48,882) 249% (327,576) (108,037) 203% ( - ) Equity income from Alphaville (35,891) (31,024) 16% (11,952) 200% (66,915) (1,072) 6142% Adjusted Net Income (ex-AUSA) (134,568) (126,093) 7% (36,930) 264% (260,661) (106,965) 144% 1) Adjusted by capitalized interests; 2) Adjusted by note 1, by expense with stock option plan (non-cash) and minority shareholders. EBITDA does not consider Alphaville's equity income; 3) Sale of Tenda shares; 4) Adjusted by item 3. 30 Backlog of Revenues and Results The backlog of results to be recognized under the PoC method totaled R$161.3 million in 2Q17. The consolidated margin was 35.8% in the quarter, compared to 36.6% posted in 2Q16. It is worth mentioning the recovery in backlog in recent quarters, impacted in this 2Q17 by the absence of launches, but also reflecting the good sales performance of launches at the end of 2016, signaling a positive outlook for revenue volume and gross profit in the next periods. Table 13 – Backlog Results (REF) (R$ 000) 2Q17 1Q17 Q/Q (%) 2Q16 Y/Y (%) Backlog Revenues 450,923 490,329 -8% 366,368 23% Backlog Costs (units sold) (289,632) (312,503) -7% (232,393) 25% Backlog Results 161,291 177,826 -9% 133,975 20% Backlog Margin 35.8% 36.3% -50 bps 36.6% -80 bps 1) Backlog results net of PIS/COFINS taxes (3.65%), and excluding the impact of PVA (Present Value Adjustment) method according to Law 11.638. 2) Backlog results comprise the projects restricted by condition precedent. 31 BALANCE SHEET Cash and Cash Equivalents and Securities 3 On June 30, 2017, cash and cash equivalents and marketable securities totaled R$214.6 million, down 9.4% from March 31, 2017. Receivables At the end of 2Q17, total accounts receivable totaled R$1.3 billion, a decrease of 17.0% compared to R$1.5 billion in 2Q16, taking into consideration only Gafisa receivables. Currently, the Company has approximately R$ 392.5 million in accounts receivable from finished units. Table 14. Total Receivables (R$ 000) 2Q17 1Q17 Q/Q (%) 2Q16 Y/Y (%) Receivables from developments (off balance sheet) 468,005 508,904 -8% 380,247 23% Receivables from PoC- ST (on balance sheet) 602,295 665,071 -9% 873,183 -31% Receivables from PoC- LT (on balance sheet) 208,230 241,563 -14% 287,401 -28% Total 1,278,530 1,415,538 -10% 1,540,831 -17% Notes: ST – Short term | LT- Long term | PoC – Percentage of Completion Method. Receivables from developments: accounts receivable not yet recognized according to PoC and BRGAAP Receivables from PoC: accounts receivable already recognized according to PoC and BRGAAP. Cash Generation Operating cash totaled R$101.5 million in 2Q17, reflecting: (i) higher level of revenue related to sales in the quarter; (ii) higher transfer proceeds; and (iii) greater efficiency in the process, leading to lower cash disbursements. Operating cash flow resulted in strong net cash generation of R$20.5 million in 2Q17, excluding new funds from Tenda operation. Within same criterion, in 1H17, operating cash flow totaled R$197.0 million, with net cash generation of R$53.7 million. Table 15. Cash Generation (R$ 000) 1Q17 2Q17 Availabilities 2 236,934 214,572 Change in Availabilities 1 (1) (16,246) (22,362) Total Debt + Investor Obligations Change in Total Debt + Investor Obligations (2) (49,492) Other Investments Change in Other Investments (3) - - Cash Generation in the period (1) - (2) + (3) - Cash Generation Final Availabilities 2 1) Cash and cash equivalents, and marketable securities. 32 Liquidity At the end of June 2017, the Company’s Net Debt/ Shareholders’ Equity ratio reached 80.7%, compared to 86.6% in the previous quarter, reflecting the 16.5% decrease of gross debt. In 2Q17, with new funds from Tenda operation, R$219.5 million, Gafisa reduced its debt, as signaled when this process began. It is worth mentioning that in referred operation, additional R$100.0 million will be received in the next periods, as contractually covenanted. Excluding project finance, the Net Debt/ Shareholders’ Equity ratio was 7.2%. At the end of the 2Q17, the Company’s gross debt reached R$1.3 billion, down 16.5% q-o-q and 36.0% y-o-y. In 2Q17, with new funds from Tenda operation, the Company amortized R$391.1 million in debt, of which R$329.0 million was project finance and R$62.1 million in corporate debt. In the same period, R$36.7 million was disbursed, allowing for a net amortization of R$354.4 million. Table 16. Debt and Investor Obligations (R$ 000) 2Q17* 1Q17* Q/Q (%) 2Q16 Y/Y (%) Debentures - FGTS (A) 150,890 311,202 -52% 551,968 -73% Debentures – Working Capital (B) 130,817 140,485 -7% 186,075 -30% Project Financing SFH – (C) 861,930 970,370 -11% 1,196,948 -28% Working Capital (D) 183,339 165,256 11% 136,969 34% Total (A)+(B)+(C)+(D) (E) 1,326,976 1,587,313 -16% 2,071,960 -36% Investor Obligations (F) - 1,999 -100% 2,375 -100% Total Debt (E)+(F) (G) 1,326,976 1,589,312 -17% 2,074,335 -36% Cash and Availabilities (H) 214,573 236,934 -9% 618,569 -65% Net Debt (G)-(H) (I) 1,112,403 1,352,378 -18% 1,455,766 -24% Equity + Minority Shareholders (J) 1,378,424 1,562,141 -12% 3,001,290 -54% (Net Debt) / (Equity) (I)/(J) (K) 80.7% 8.,6% -590 bps 48.5% 3220 bps (Net Debt – Proj Fin) / Equity (I)-((A)+(C))/(J) (L) 7.2% 4.5% 270 bps -9.8% 1700 bps * Considers Gafisa only. 1) Cash and cash equivalents and marketable securities. The Company ended 2Q17 with R$828.4 million in total debt maturing in the short term. It should be noted, however, that 76.3% of this volume relates to debt linked to the Company's projects. Currently, the average cost of consolidated debt is 12.69% p.y., or 125.14% of the CDI. 33 Table 17 – Debt Maturity (R$ 000) Average Cost (p.y.) Total Until Jun/18 Until Jun/19 Until Jun/20 Until Jun/21 After Jun/21 Debentures - FGTS (A) TR+10.38% 150,890 150,890 Debentures – Working Capital (B) CDI+1.90%/ IPCA+8.22% 130,817 23,352 85,741 21,724 - - Project Financing SFH (C) TR+8.30%-14% / 120%-129% CDI 861,930 573,373 235,503 34,144 18,910 - Working Capital (D) 130% CDI / CDI +2.5%-5% 183,339 80,827 59,987 14,552 18,573 9,400 Total (A)+(B)+(C)+(D) (E) 1,326,976 828,442 381,231 70,420 37,483 9,400 % of Total Maturity per period Project debt maturing as % of total debt ((A)+ (C))/(G) Corporate debt maturing as % of total debt ((B)+(D)/(E) 62.4% 28.7% 5.3% 2.8% 0.7% 87.4% 28.4% 4.1% 2.3% 0.0% 12.6% 38.2% 51.5% 49.6% 100.0% Ratio Corporate Debt / Mortgage 23.7%/76.3% 34 São Paulo, August 10, 2017. Alphaville Urbanismo SA releases its results for the 2 nd quarter of 2017 Financial results In the 2 nd quarter of 2017, net revenues were R$ 50 million, 68% lower than the same period of 2016, and the net loss was R$ 120 million. 2Q17 1H17 2Q16 1H16 2Q17 vs. 2Q16 1H17 vs. 1H16 Net Revenue 50 112 156 391 -68% -71% Net Profit/Loss (120) (223) (40) (4) n/a n/a For further information, please contact our Investor Relations team at ri@alphaville.com.br or +55 11 3038-7164. 35 Consolidated Financial Statements 2Q17 1Q17 Q/Q (%) 2Q16 Y/Y (%) 1H17 1H16 Y/Y (%) Net Revenue 147,253 136,539 8% 212,628 -31% 283,792 383,610 -26% Operating Costs (161,656) (153,706) 5% (186,544) -13% (315,362) (354,070) -11% Gross Profit -16% 26,084 -155% -207% Gross Margin -9.8% -12.6% 280 bps 12.3% -2210 bps -11.1% 7.7% -1880 bps Operating Expenses 11% 70% 83% Selling Expenses (21,184) (19,056) 11% (20,245) 5% (40,240) (36,991) 9% General and Administrative Expenses (19,738) (27,369) -28% (19,524) 1% (47,107) (46,525) 1% Other Operating Revenue/Expenses (31,569) (19,702) 60% (18,957) 67% (51,271) (33,534) 53% Depreciation and Amortization (8,875) (8,708) 2% (5,644) 57% (17,583) (15,152) 16% Equity Income (40,451) (35,159) 15% (7,360) 450% (75,610) 5,834 -1396% Operational Result 7% 198% 172% Financial Income 9,206 7,870 17% 24,392 -62% 17,076 41,014 -58% Financial Expenses (42,596) (36,430) 17% (27,471) 55% (79,026) (45,201) 75% Net Income Before taxes on Income 9% 248% 222% Deferred Taxes - - - (1) - - 963 - Income Tax and Social Contribution (949) (1,346) -29% 422 -325% (2,295) (6,532) -65% Net Income After Taxes on Income 9% 253% 207% Continued Op. Net Income 9% 253% 207% Discontinued Op. Net Income 107,720 -109% 10,443 -191% 500% Minority Shareholders (100) 50 -300% 578 -117% (50) 1,453 -103% Net Income 264% 368% 150% 36 Consolidated Balance Sheet 2Q17 1Q17 Q/Q(%) 2Q16 Y/Y(%) Current Assets Cash and cash equivalents 37,979 23,814 59% 157,737 -76% Securities 176,594 213,120 -17% 460,832 -62% Receivables from clients 602,295 665,071 -9% 1,285,892 -53% Properties for sale 996,928 1,058,742 -6% 2,063,670 -52% Other accounts receivable 105,812 76,656 38% 206,532 -49% Prepaid expenses and other 5,903 6,839 -14% 5,255 12% Land for sale 3,270 3,270 0% 87,503 -96% Non-current assets for sale - 1,412,682 - - - Subtotal 1,928,781 3,460,194 -44% 4,267,421 -55% Long-term Assets Receivables from clients 208,230 241,563 -14% 354,931 -41% Properties for sale 582,445 599,046 -3% 629,811 -8% Other 194,880 93,983 107% 192,631 1% Subtotal 985,555 934,592 5% 1,177,373 -16% Intangible. Property and Equipment 45,318 47,113 -4% 125,230 -64% Investments 731,405 764,852 -4% 978,100 -25% Total Assets 3,691,059 5,206,751 -29% 6,548,124 -44% Current Liabilities Loans and financing 654,200 650,152 1% 633,782 3% Debentures 174,242 335,317 -48% 430,246 -60% Obligations for purchase of land and advances from customers 194,787 194,283 0% 360,382 -46% Material and service suppliers 73,249 68,788 6% 77,721 -6% Taxes and contributions 46,343 47,132 -2% 88,934 -48% Other 337,235 399,735 -16% 450,702 -25% Dividends in natura - 327,230 - - - Assets liabilities of discontinued operations - 653,204 - - - Subtotal 1,480,056 2,675,841 -45% 2,041,767 -28% Long-term liabilities Loans and financings 391,069 485,474 -19% 700,135 -44% Debentures 107,465 116,370 -8% 307,797 -65% Obligations for Purchase of Land and advances from customers 71,149 93,892 -24% 185,516 -62% Deferred taxes 100,405 100,405 0% 20,450 391% Provision for Contingencies 81,515 84,720 -4% 160,203 -49% Other 80,976 87,908 -8% 130,966 -38% Subtotal 832,579 968,769 -14% 1,505,067 -45% Shareholders’ Equity Shareholders’ Equity 1,374,347 1,553,057 -12% 2,998,075 -54% Minority Shareholders 4,077 9,084 -55% 3,215 27% Subtotal 1,378,424 1,562,411 -12% 3,001,290 -54% Total Liabilities and Shareholders’ Equity 3,691,059 5,206,751 -29% 6,548,124 -44% 37 Cash Flow 2Q17 2Q16 1H17 1H16 Income Before Taxes on Income and Social Contribution (277,330) (35,928) (325,331) (76,598) Expenses/income not affecting working capital 205,663 Depreciation and amortization 8,875 5,644 17,583 15,152 Impairment (4,097) (6,302) (11,141) (6,302) Expense with stock option plan and shares (425) 1,298 1,703 3,189 Projects delay fines - (11) (11) Unrealized interest and financial charges 16,974 13,741 42,735 38,788 Equity income 40,451 7,361 75,610 (5,834) Disposal of fixed asset - - 1,182 Provision for guarantee (1,714) (3,770) (3,315) (7,872) Provision for lawsuits 30,041 15,460 46,777 31,264 Profit Sharing provision 4,120 - 8,357 6,250 Allowance for doubtful accounts and dissolutions 3,558 (974) 7,699 5,598 Income from financial instruments 160 (2,034) (646) (12,216) Provision for impairment loss of discontinued operation 215,440 - - - Update of obligation on stock sale (107,720) - - - Clients 82,890 62,584 158,442 146,201 Properties held for sale 82,512 (24,745) 147,467 (69,396) Other accounts receivable (5,985) 8,014 401 2,408 Prepaid expenses 936 167 (3,355) 599 Obligations on land purchase and advances from clients (22,239) (35,316) (29,761) (59,942) Taxes and contributions (789) (6,806) (5,499) (9,191) Providers 9,455 (7,536) (419) (764) Salaries and payroll charges 1,517 (13,918) 1,814 (12,000) Other liabilities (19,945) (18,522) (28,974) (37,933) Related party transactions (4,130) 17,617 (9,703) 25,825 Taxes paid (949) 422 (2,295) (5,569) Cash provided by/used in operating activities /discontinued operation 18,504 8,499 51,959 54,069 Net cash from operating activities 70,110 Investment activities - Purchase of fixed and intangible asset (7,080) (7,934) (10,696) (14,369) Capital contribution in subsidiaries 518 (11,188) 441 (12,639) Redemption of financial investment 471,458 546,710 687,475 849,852 Funding financial investments (434,932) (393,863) (640,423) (695,962) Cash provided by/used in investment activities / discontinued operation 99,707 27,634 48,663 5,871 Dividends received - 1,000 - - Discontinued operation transaction costs (9,545) - (9,545) - Receivable from exercise of preemptive rights Tenda 219,510 - 219,510 - Net cash from investment activities 129,671 Financing activities - Related party contributions (1,999) (4,107) (1,237) (2,520) Addition of loans and financing 110,687 188,420 186,282 308,882 Amortization of loans and financing (387,998) (304,196) (539,609) (444,519) Share buyback - (8,195) - (8,195) Result from the sale of treasury shares - - - Assignment of credit receivables, net - 13,835 21,513 41,809 Loan operations with related parties 1,933 15,908 6,268 9,448 Sale of treasury shares 7 5 317 5 Cash provided by/used in financing activities/ discontinued operation (10,601) (34,954) 24,089 10,537 Net cash from financing activities Net cash variation/discontinued operation (107,610) - (124,711) - Increase (decrease) in cash and cash equivalents 121,775 14,020 133,156 75,097 Opening balance of cash and cash equivalents - - 29,534 82,640 Closing balance of cash and cash equivalents 14,165 14,020 37,979 157,737 Increase (decrease) in cash and cash equivalents 121,775 38 Gafisa is one Brazil’s leading residential and commercial properties development and construction companies. Founded over 60 years ago, the Company is dedicated to growth and innovation oriented to enhancing the well-being, comfort and safety of an increasing number of households. More than 15 million square meters have been built, and approximately 1,100 projects delivered under the Gafisa brand - more than any other company in Brazil. Recognized as one of the foremost professionally managed homebuilders, Gafisa’s brand is also one of the most respected, signifying both quality and consistency. In addition to serving the upper-middle and upper class segments through the Gafisa brand, the Company also participates through its 30% interest in Alphaville, a leading urban developer in the national development and sale of residential lots. Gafisa S.A. is a Corporation traded on the Novo Mercado of the BM&FBOVESPA (B3:GFSA3) and is the only Brazilian homebuilder listed on the New York Stock Exchange (NYSE:GFA) with an ADR Level III, which ensures best practices in terms of transparency and corporate governance . This release contains forward-looking statements about the business prospects, estimates for operating and financial results and Gafisa’s growth prospects. These are merely projections and, as such, are based exclusively on the expectations of management concerning the future of the business and its continued access to capital to fund the Company’s business plan. Such forward-looking statements depend, substantially, on changes in market conditions, government regulations, competitive pressures, the performance of the Brazilian economy and the industry, among other factors; therefore, they are subject to change without prior notice 39 1. Operations Gafisa S.A. ("Gafisa" or "Company") is a publicly traded company with registered office at Avenida das Nações Unidas, 8.501, 19 th floor, in the city and state of São Paulo, Brazil and commenced its operations in 1997 with the objectives of: (i) promoting and managing all forms of real estate ventures on its own behalf or for third parties (in the latter case, as construction company and proxy); (ii) selling and purchasing real estate properties; (iii) providing civil construction and civil engineering services; (iv) developing and implementing marketing strategies related to its own and third party real estate ventures; and (v) investing in other companies that share similar objectives. The Company has stocks traded at B3 S.A. – Brasil, Bolsa, Balcão (former BM&FBovespa) and the New York Stock Exchange (NYSE), reporting its information to the Brazilian Securities and Exchange Commission (CVM) and the U.S. Securities and Exchange Commission (SEC). The Company enters into real estate development projects with third parties through specific purpose partnerships (“Sociedades de Propósito Específico” or “SPEs”), or through the formation of consortia and condominiums. Controlled entities substantially share managerial and operating structures, and corporate, managerial and operating costs with the Company. SPEs, condominiums and consortia operate solely in the real estate industry and are linked to specific ventures. On December 14, 2016, the Company disclosed a material fact informing about the signature of the sale and purchase agreement with Jaguar Real Estate Partners LP for disposal of up to 30% of the shares issued by Tenda, for the price of R$ 8.13 per share, with a total estimate of R$539,020 for paying-in Tenda’s capital. The completion of the transaction is subject to the verification of certain conditions precedent, of which the following are worth noting: (i) decrease in the capital stock of the Company, by refunding its shareholders for the shares corresponding to 50% of the capital stock of Tenda; and (ii) the completion of the procedure related to the exercise by Gafisa’s shareholders of the preemptive right to acquire 50% of Tenda’s shares. The deadline for creditors objecting the capital decrease was April 22, 2017, and no objection was made, so the decrease was made by delivering to the Company’s shareholders, as refund for the decreased capital, one common share of Tenda to each common share of Gafisa they owned, not including treasury shares. In relation to the preemptive right, the shareholders acquired the totality of shares made available, no share remaining for Jaguar. Accordingly, the shares representing 50% of Tenda’s capital were delivered to the shareholders who exercised the preemptive right, and the agreement that had been entered into with Jaguar was terminated. The Company also obtained, during this period, all contractual authorizations required for carrying out the transaction. With this, the spin-off between Gafisa and Tenda was completed on May 4, 2017, with the effective delivery of the totality of the shares representing Tenda’s capital in the respective capital reduction and preemptive right processes. The inflow of funds from the Preemptive Rights, as well as the amount receivable from the refund of Tenda’s capital will contribute to improve the liquidity condition and capital structure of the Company. 40 2. Presentation of quarterly information and summary of significant accounting policies 2.1. Basis of presentation and preparation of individual and consolidated quarterly information On August 10, 2017, the Company’s Board of Directors approved these individual and consolidated quarterly information of the Company and authorized their disclosure. The individual quarterly information (Company) and consolidated quarterly information were prepared and are being presented based on the technical pronouncement CPC 21(R1) – Interim Financial Reporting, using the same accounting practices, judgments, estimates and assumptions adopted in the presentation and preparation of the financial statements for the year ended December 31, 2016. Therefore, the corresponding quarterly information shall be read together with the financial statements as of December 31, 2016. The individual quarterly information, identified as “Company”, has been prepared and is being presented according to the accounting practices adopted in Brazil, including the pronouncements issued by the Accounting Pronouncement Committee (CPC), approved by the Brazilian Securities and Exchange Commission (CVM) and are disclosed together with the consolidated quarterly information. The consolidated quarterly information of the Company has been prepared and is being presented according to the accounting practices adopted in Brazil, including the pronouncements issued by the CPC, approved by the CVM, and according to the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), applicable to real estate development entities in Brazil, including the Guideline OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, in relation to the treatment of the recognition of revenue from this sector and involves certain matters related to application of the continuous transfer of the risks, rewards and control over the real estate units sold . The individual quarterly information of the Company is not considered in compliance with the International Financial Reporting Standards (IFRS), once it considers the capitalization of interest on qualifying assets of investees in the individual quarterly information of the Company. In view of the fact that there is no difference between the Company’s and the consolidated equity and profit or loss, the Company opted for presenting the accompanying individual and consolidated information in only one set. 41 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly information June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 2. Presentation of quarterly information and summary of significant accounting policies Continued 2.1. Basis of presentation and preparation of individual and consolidated quarterly information Continued The quarterly information has been prepared on a going concern basis. Management makes an assessment of the Company’s ability to continue as going concern when preparing the quarterly information. All amounts reported in the accompanying quarterly information are in thousands of Reais, except as otherwise stated. The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 2.1 to the individual and consolidated financial statements as of December 31, 2016. 2.1.1. Consolidated quarterly information The accounting practices were uniformly adopted in all subsidiaries included in the consolidated quarterly information and the fiscal year of these companies is the same of the Company. See further details in Note 9. The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 2.1.1 to the individual and consolidated financial statements as of December 31, 2016. 2.1.2. Statement of Cash Flows In view of the disclosure of the discontinued operations related to Tenda, and in line with CPCs 03 – Statement of Cash Flows and CPC 31 - Non-current Assets Held for Sale and Discontinued Operations, the information on operating, financing and investing activities related to discontinued operations are presented in separated lines in the Statement of Cash Flows of the Company for the periods ended June 30, 2017 and 2016 (restated). Accordingly, the line item "Foreign Exchange Gains and Losses on Cash and Cash Equivalents", shown in the Statement of Cash Flows for the period ended June 30, 2017, refers to the net increase (decrease) in cash and cash equivalents of asset held for sale and is being presented in this line item as it is impossible to change the line item’s name in this Quarterly Information Form. 40 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 2. Presentation of quarterly information and summary of significant accounting policies Continued 2.2. Restatement of Quarterly Information as of June 30, 2016 As required by the CPC 31 – Non-current Assets Held for Sale and Discontinued Operations, for comparability purposes, the information of the statements of profit or loss and value added as of June 30, 2016 is being presented on the same basis of the current period, and its retrospective effects are shown below: Company Consolidated Balances originally reported as of 06/30/2016 Impact of the adoption of CPC 31 Balances after the adoption of CPC 31 Balances originally reported as of 06/30/2016 Impact of the adoption of CPC 31 (a) Balances after the adoption of CPC 31 Statement of profit or loss Net operating revenue 286,141 - 286,141 878,905 (495,295) 383,610 Operating costs (264,918) - (264,918) (713,213) 359,143 (354,070) Operating (expenses) income (125,225) - (125,225) (240,658) 108,456 (132,202) Income from equity method investments 18,923 (13,416) 5,507 4,902 932 5,834 Financial income (expenses) (6,586) - (6,586) (4,430) 243 (4,187) Income tax and social contribution - - - (15,718) 10,149 (5,569) Non-controlling interests - - - 1,453 - 1,453 Profit or loss of discontinued operations (Note 8.2) - 13,416 13,416 - 16,372 16,372 Net income for the year - - Statement of value added Net value added produced by the entity 45,628 13,416 59,044 216,164 (133,132) 83,032 Value added received on transfer 54,600 (13,416) 41,184 63,311 (16,463) 46,848 Total value added to be distributed 100,228 - 100,228 279,475 (149,595) 129,880 (a) Amounts after elimination of consolidation items. 3. New standards, changes and interpretation of standards issued and not yet adopted There is no standard, change to standards or interpretation issued and not yet adopted that could, on the Management’s opinion, have significant impact arising from its adoption on its quarterly information, besides those already disclosed in Note 3 to the individual and consolidated financial statements as of December 31, 2016. Accordingly, the other explanations related to this note were not subject to material changes in relation to the disclosures in Note 3 to the individual and consolidated financial statements as of December 31, 2016. 41 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 4. Cash and cash equivalents and short-term investments 4.1. Cash and cash equivalents Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Cash and banks 19,811 29,534 Total cash and cash equivalents (Note 20.i.d, 20.ii.a and 20.iii) 19,811 29,534 The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 4.1 to the financial statements as of December 31, 2016. 4.2. Short-term investments Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Fixed-income funds 95,672 123,868 Government bonds (LFT) 3,762 6,018 Corporate securities (LF/DPGE) 19,845 31,742 Securities purchased under resale agreements (a) 11,600 11,935 Bank certificates of deposit (b) 17,332 27,834 Restricted cash in guarantee to loans (c) 10,669 10,669 Restricted credits 4,682 11,580 Total short-term investments (Note 20.i.d, 20.ii.a and 20.iii) 163,562 223,646 (a) As of June 30, 2017, the securities purchased under resale agreement include interest earned ranging from 100.5% of Interbank Deposit Certificates (CDI) (from 75% to 101.5% of CDI in 2016). All investments are carried out with what management considers to be top tier financial institutions. (b) As of June 30, 2017, the Bank Certificates of Deposit (CDBs) include interest earned ranging from 90% to 100% of Interbank Deposit Certificates (CDI) (from 90% to 100.8% of CDI in 2016). (c) As of June 30, 2017, restricted cash in guarantee to loans includes interest earned from 75% to 100.5% of Interbank Deposit Certificates (CDI) (from 72% to 101.5% of CDI in 2016). The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 4.2 to the financial statements as of December 31, 2016. 42 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 5. Trade accounts receivable of development and services Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Real estate development and sales 769,743 1,019,359 ( - ) Allowance for doubtful accounts (19,315) (19,315) ( - ) Present value adjustments (21,235) (26,816) Services and construction and other receivables 20,414 20,734 Total trade accounts receivable of development and services (Note 20.i.d and 20.ii.a) 749,607 993,962 Current 524,337 722,640 Non-current 225,270 271,322 The current and non-current portions have the following maturities: Company Consolidated Maturity 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Past due: Up to 90 days 46,235 64,830 From 91 to 180 days 41,705 45,442 Over 180 days 73,652 93,265 161,592 203,537 Falling due: 2017 383,477 544,292 2018 94,231 111,007 2019 97,079 120,367 2020 41,775 45,552 2021 onwards 12,003 15,338 628,565 836,556 ( - ) Present value adjustment (21,235) (26,816) ( - ) Allowance for doubtful accounts (19,315) (19,315) 749,607 993,962 The change in the allowance for doubtful accounts for the period ended June 30, 2017, is as follows : Company and Consolidated 06/30/2017 Balance at December 31, 2016 Additions (Note 22) Write-offs / Reversals (Note 22) Balance at June 30, 2017 43 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 5. Trade accounts receivable of development and services Continued In the period ended June 30, 2017, the Company entered into the following Real Estate Receivables Agreement (CCI) transactions, which are aimed at the assignment by the assignor to the assignee of a portfolio comprising select business real estate receivables performed and to be performed arising out of Gafisa and its subsidiaries. The assigned portfolio, discounted to its present value, is classified into the line item “Obligations assumed on assignment of receivables”. Transaction date Assigned accounting portfolio Portfolio discounted to present value Transaction balance at June 30, 2017 (Note 14) Company Consolidated 03/29/2017 23,748 22,993 19,814 19,950 In the transaction above, the Company and its subsidiaries are jointly responsible until the time of the transfer of the conditional sale to the securitization company. The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 5 to the financial statements as of December 31, 2016. 6. Properties for sale Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Land 667,805 823,516 ( - ) Write-down to net realizable value of land (43,505) (43,505) ( - ) Write-down to net realizable value of inventory surplus surplus - - (62,343) ( - ) Present value adjustment (8,089) (8,781) Property under construction (Note 29) 328,783 509,049 Completed units 520,246 557,426 ( - ) Write-down to net realizable value of properties under construction and completed units (59,663) (59,663) Total properties for sale 1,405,577 1,715,699 Current portion 870,201 1,122,724 Non-current portion 535,376 592,975 For the period ended June 30, 2017, the change in the write-down to net realizable value of properties for sale is summarized as follows: Company Consolidated Balance at December 31, 2016 (103,168) (165,511) Write-offs / Reversals Balance at June 30, 2017 The amount of properties for sale offered as guarantee for financial liabilities are described in Note 12. The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 6 to the financial statements as of December 31, 2016. 7. Other assets Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Advances to suppliers 1,758 2,567 Recoverable taxes (IRRF, PIS, COFINS, among other) 15,708 25,901 Judicial deposit (Note 16) 78,172 79,785 Refund of capital receivable from Tenda (Note 20.i.d, 20.ii.a and 31) 100,000 - Total other assets 195,638 108,253 Current portion 39,280 49,336 Non-current portion 156,358 58,917 44 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 8. Assets held for sale 8.1 Land available for sale The changes in land available for sale are summarized as follows: Company and Consolidated Cost Provision for impairment Net balance Balance at December 31, 2016 Reversals / Write-offs (36) - (36) Balance at June 30, 2017 8.2 Disposal group held for sale and profit or loss of discontinued operations Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Investment portion - 1,049,125 - - Impairment loss (i) - (610,105) - (610,105) Assets held for sale (ii) - - - 1,799,116 Total assets held for sale - 439,020 - 1,189,011 Refund of capital receivable (Note 7) - 100,000 - - Total - 539,020 - 1,189,011 Liabilities related to the assets of discontinued operations (ii) - - - 651.812 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Reversal of impairment loss (i) - - Portion related to payable for sale of shares (iii) - - Transaction costs - - Impairment loss on Tenda’s profit or loss - - Tenda’s profit or loss for the period ended May 4, 2017(ii) 13,416 16,372 Profit or loss of discontinued operations 13,416 16,372 (i) The measurement of non-current assets held for sale at the lower of the carrying value and the fair value less cost to sell. For the period ended May 4, 2017, the fair value of discontinued operations was adjusted, considering the weighted average price per share for exercising preemptive rights at R$12.12 (R$8.13 per share as of December 31, 2016, according to the agreement). (ii) Amounts of assets held for sale, liabilities related to assets held for sale, and profit or loss of discontinued operations, net of the eliminations related to intercompany transactions. (iii) Amount of R$107,720 related to the obligation to sell 50% of Construtora Tenda S.A.’s shares for the price of R$8.13 per share, settled on May 4, 2017, reflected in the profit or loss of discontinued operations, in order to reflect the difference between the fair value of the group of assets held for sale and the effective selling price. For the period ended May 4, 2017, the Company carried out the remeasurement of the fair value of the disposal group held for sale, related to Construtora Tenda S.A., considering the weighted average value per share for exercising preemptive rights traded over the period between March 17 and 31, 2017, as measurement basis, leading to the price of R$12.12 per share, and, accordingly, valuing Construtora Tenda S.A. at R$754,460 (R$539,020 in 2016). The remeasurement of the fair value of the disposal group held for sale is required by CPC 31 – Non-current Assets Held for Sale and Discontinued Operations, with changes recognized in gains or losses on discontinued operations, as well as by ICPC 07 – Distributions of Non-cash Assets to Owners, requires the adjustment of non-cash dividends related to the capital decrease at fair value until its settlement, with changes recognized in equity, as mentioned in Note 18.1. 45 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 8. Assets held for sale Continued 8.2 Disposal group held for sale and profit or loss of discontinued operations Continued For purposes of compliance with paragraph 38 of CPC 31 – Non-current Asset Held for Sale and Discontinued Operations, the Company shows below the main classes of assets and liabilities classified as held for sale of the subsidiary Tenda as of December 31, 2016, after eliminations of consolidation items, demonstrated as follows: Assets 12/31/2016 Liabilities 12/31/2016 Current assets Current liabilities Cash and cash equivalents 28,414 Loans and financing 41,333 Short-term investments 195,073 Payables for purchase of properties and advance from customers 131,280 Trade accounts receivable 250,474 Properties for sale 563,576 Other payables 150,663 Land for sale 75,227 Other current assets 104,606 Total current assets Total current liabilities Non-current Non-current liabilities Trade accounts receivable 176,673 Loans and financing 93,661 Properties for sale 211,711 Payables for purchase of properties and advance from customers 104,343 Other non-current assets 60,556 Investments 84,798 Provisions for legal claims 44,951 Property and equity and intangible assets 48,008 Other payables 85,581 Total non-current assets Total non-current liabilities Total assets Total liabilities The main lines of the statements of profit or loss and cash flows of the subsidiary Tenda are as follows: Statement of profit or loss 05/042017 06/30/2016 Cash flow 05/042017 06/30/2016 Net operating revenue 495,295 Operating activities 54,069 Operating costs (359,143) Investing activities 5,871 Operating expenses, net (102,226) Financing activities 10,537 Depreciation and amortization (6,230) Income from equity method investments (932) Financial income (expenses) (2,347) Income tax and social contribution (10,149) 14,268 Non-controlling interests 852 Net income for the year The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 8 to the financial statements as of December 31, 2016. 46 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 9. Investments in subsidiaries and jointly controlled investees (i) Ownership interest (a) Information on subsidiaries, jointly-controlled investees and associates Company Consolidated Interest in capital - % Total assets Total liabilities Equity and advance for future capital increase Profit (loss) for the period Investments Income from equity method investments Investments Income from equity method investments Subsidiaries: 06/30/2017 12/31/2016 06/30/2017 06/30/2017 06/30/2017 12/31/2016 06/30/2017 06/30/2016 06/30/2017 12/31/2016 06/30/2017 06/30/2016 06/30/2017 12/31/2016 06/30/2017 06/30/2016 Gafisa SPE 26 Ltda. - 100% 100% 166,487 (200) 166,487 (200) - Gafisa SPE- 130 Emp. Imob. Ltda. - 100% 100% 82,572 2,776 82,572 2,776 - Gafisa SPE-111 Emp. Imob. Ltda. - 100% 100% 62,511 (14,754) 62,511 (14,754) - Maraville Gafsa SPE Emp. Imob. Ltda. - 100% 100% 57,379 4,632 57,379 4,632 - Gafisa SPE-89 Emp. Imob. Ltda. - 100% 100% 52,713 21 (2,809) 52,713 21 (2,809) - Gafisa SPE - 122 Emp. Imob. Ltda. - 100% 100% 49,632 4,150 49,632 4,150 - Gafisa SPE - 127 Emp. Imob. Ltda. - 100% 100% 46,413 3,017 46,413 3,017 - Gafisa SPE-51 Emp. Imob. Ltda. - 100% 100% 45,849 (176) 45,849 (176) - Gafisa SPE - 121 Emp. Imob. Ltda. - 100% 100% 44,968 (990) 44,968 (990) - Gafisa SPE 72 Emp. Imob. Ltda. - 100% 100% 43,832 76 (42) 43,832 76 (42) - Gafisa SPE-110 Emp. Imob. Ltda. - 100% 100% 40,178 54 (357) 40,178 54 (357) - Gafisa SPE - 120 Emp. Imob. Ltda. - 100% 100% 37,520 1,189 37,520 1,189 - Manhattan Square Em. Im. Res. 02 Ltda. - 100% 100% 61 35,949 - - 35,949 - Gafisa SPE-104 Emp. Imob. Ltda. - 100% 100% 30,945 1,078 30,945 1,078 - SPE Parque Ecoville Emp. Imob. Ltda - 100% 100% 34,746 (91) 34,746 (91) - Gafisa SPE-107 Emp. Imob. Ltda. - 100% 100% 29,529 84 29,529 84 - Gafisa SPE- 129 Emp. Imob. Ltda. - 100% 100% 29,539 4,406 29,539 4,406 - Gafisa SPE-134 Emp. Imob. Ltda. - 100% 100% 20,709 (388) 20,709 (388) - Gafisa SPE-41 Emp. Imob. Ltda. - 100% 100% 6 26,568 9 26,568 9 - Verdes Pracas Incorp. Imob. SPE Ltda. - 100% 100% 32 25,929 10 25,929 10 - Gafisa SPE- 132 Emp. Imob. Ltda. - 100% 100% 10,856 (111) 10,856 (111) - Gafisa SPE-112 Emp. Imob. Ltda. - 100% 100% 21,834 (31) 21,834 (31) - Gafisa SPE - 126 Emp. Imob. Ltda. - 100% 100% 20,373 4,569 20,373 4,569 - Manhattan Square Em. Im. Com. 02 Ltda - 100% 100% - 17,958 - - 17,958 - Gafisa SPE 46 Emp. Imob. Ltda. - 100% 100% 17,912 157 17,912 157 - Gafisa SPE 30 Emp. Imob. Ltda. - 100% 100% 16,358 135 16,358 135 - Edsp 88 Participações S.A. - 100% 100% 16,068 812 16,068 812 - Gafisa SPE-92 Emp. Imob. Ltda. - 100% 100% 15,645 21 129 15,645 21 129 - Gafisa SPE-106 Emp. Imob. Ltda. - 100% 100% 6 15,606 (16) 15,606 (16) - Diodon Participações Ltda - 100% 100% 14,914 17 46 14,914 17 46 - Gafisa SPE 33 Emp. Imob. Ltda. - 100% 100% - 13,559 - (247) 13,559 - (247) - Gafisa SPE 71 Emp. Imob. Ltda. - 100% 100% 13,763 (129) 13,763 (129) - Gafisa SPE 65 Emp. Imob. Ltda. - 100% 100% 11,716 74 11,716 74 - Blue I SPE - Pl., Pr., Inc. e Venda Ltda. - 100% 100% 9 10,969 - 10,969 - Gafisa SPE 36 Emp. Imob. Ltda. - 100% 100% 8,930 46 8,930 46 - Gafisa SPE-81 Emp. Imob. Ltda. - 100% 100% 8,718 (142) 8,718 (142) - Gafisa SPE - 123 Emp. Imob. Ltda. - 100% 100% 11,969 (2,395) 11,969 (2,395) - Gafisa SPE-38 Emp. Imob. Ltda. - 100% 100% - 7,954 2 (5) 7,954 2 (5) - Gafisa SPE-77 Emp. Imob Ltda. - 65% 65% 11,282 3,868 7,334 2,605 - Gafisa SPE-109 Emp. Imob. Ltda. - 100% 100% 7,155 (6) 7,155 (6) - Gafisa SPE-37 Emp. Imob. Ltda. - 100% 100% 6,752 30 6,752 30 - Gafisa SPE-90 Emp. Imob. Ltda. - 100% 100% 6,472 - 6,472 - Gafisa SPE-87 Emp. Imob. Ltda. - 100% 100% 5,254 (68) 5,254 (68) - OCPC01 Adjustment – capitalized interests (a) - (1) 34,111 114 - Other (*) 40,177 (639) 40,178 (1,139) - Subtotal Subsidiaries 1,296,162 7,620 1,326,326 (20,443) 5,972 - 47 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 9. Investments in subsidiaries and jointly controlled investees Continued (i) Ownership interest Continued (a) Information on subsidiaries, jointly-controlled investees and associates Continued Company Consolidated Interest in capital - % Total assets Total liabilities Equity and advance for future capital increase Profit (loss) for the period Investments Income from equity method investments Investments Income from equity method investments Jointly-controlled investees: 06/30/2017 12/31/2016 06/30/2017 06/30/2017 06/30/2017 12/31/2016 06/30/2017 06/30/2016 06/30/2017 12/31/2016 06/30/2017 06/30/2016 06/30/2017 12/31/2016 06/30/2017 06/30/2016 Gafisa SPE-116 Emp. Imob. Ltda. - 50% 50% 120,794 15,794 60,397 7,897 60,397 7,897 Gafisa E Ivo Rizzo SPE-47 Emp. Imob. Ltda. - 80% 80% 32,151 5 3 25,721 4 2 25,721 4 2 Parque Arvores Empr. Imob. Ltda. - 50% 50% 26,616 395 13,308 203 13,308 203 Sitio Jatiuca Emp. Imob. SPE Ltda - 50% 50% 38,185 1,095 19,092 548 19,092 548 Varandas Grand Park Emp. Im. Spe Ltda - 50% 50% 25,826 1,684 12,913 1,318 12,913 1,318 Fit 13 SPE Emp. Imob Ltda. - 50% 50% 20,892 (771) 10,446 (385) 10,446 - Atins Emp. Imob. Ltda. - 50% 50% 18,201 (535) 9,101 (267) 9,101 (267) Costa Maggiore Empr. Imob. Ltda. (b) 50% 50% 9,052 1,348 4,526 439 4,526 439 Gafisa SPE-113 Emp. Imob. Ltda. - 60% 60% 9,438 (6,849) 5,663 (4,110) 5,663 (4,110) Performance Gafisa General Severiano Ltda - 50% 50% 10,802 20 - 5,401 10 - 5,401 10 - Other (*) - 74,387 551 28,351 328 39,719 501 Subtotal Jointly-controlled investees 386,344 12,715 194,919 5,973 206,287 6,531 Associates: Alphaville Urbanismo S.A. - 30% 30% 596,620 (3,572) 178,986 (1,072) 178,986 (1,072) Citta Ville SPE Emp. Imob. Ltda. - 50% 50% 16,332 (279) 8,166 (139) 8,166 - Other (*) 1,185 14 13,433 527 6 6 5,143 6 Indirect jointly-controlled investees Gafisa 614,137 9,582 187,679 (1,205) 192,295 (1,066) Subtotal 2,296,643 29,917 1,708,924 10,740 398,582 5,465 Goodwill on acquisition of associates - 25,476 - - 25,476 - - Goodwill based on inventory surplus - 462 - Goodwill from remeasurement of investment in associate (c) 375,853 - - 375,853 - - Total investments 2,116,509 10,740 799,911 5,465 (*)Includes companies with investment balances below R$ 5,000. 48 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 9. Investments in subsidiaries and jointly controlled investees Continued (i) Ownership interest Continued (a) Information on subsidiaries, jointly-controlled investees and associates Continued Company Consolidated Interest in capital - % Total assets Total liabilities Equity and advance for future capital increase Profit (loss) for the period Investments Income from equity method investments Investments Income from equity method investments Direct investees 06/30/2017 12/31/2016 06/30/2017 06/30/2017 06/30/2017 12/31/2016 06/30/2017 06/30/2016 06/30/2017 12/31/2016 06/30/2017 06/30/2016 06/30/2017 12/31/2016 06/30/2017 06/30/2016 Provision for net capital deficiency (d): Gafisa Vendas Interm. Imobiliaria Ltda 100% 100% 5,795 (5,947) 5,795 (5,947) - Gafisa SPE 69 Emp. Imob. Ltda. 100% 100% - (270) (127) (270) (127) - Manhattan Square Em. Im. Com. 01 Ltda 50% 50% - 92 - 46 - 46 Other (*) - 9 (73) (604) (5,868) 795 - - 323 Total provision for net capital deficiency 5,452 (6,586) (343) (5,233) - 369 Total Income from equity method investments 5,507 - - 5,834 (*)Includes companies with investment balances below R$ 5,000). (a) Financial charges of the Company not appropriated to the profit or loss of subsidiaries, as required by paragraph 6 of OCPC01. (b) The Company recorded expense of R$142 in Income from equity method investments for the period ended June 30, 2017 related to the recognition, by jointly-controlled entities, of prior year adjustments, in accordance with the ICPC09 (R2) – Individual, Separate and Consolidated Financial Statements and the Equity Method of Accounting. (c) Amount related to the goodwill arising from the remeasurement of the portion of the remaining investment of 30% in the associate AUSA, in the amount of R$375,853, arising from the sale of control over the entity. (d) The provision for net capital deficiency is recorded in the heading “Other payables” (Note 15). (b) Information on significant investees Significant investee: Other investees: Alphaville Urbanismo S.A. Subsidiaries Jointly-controlled investees Associates 06/30/2017 12/31/2016 06/30/2017 12/31/2016 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Cash and cash equivalents Not available 171,136 48,879 59,495 597 Current assets Not available 1,286,613 2,356,997 664,653 20,311 Non-current assets Not available 1,321,381 125,872 60,002 - - Current liabilities Not available 607,508 1,021,702 216,629 2,794 Non-current liabilities Not available 1,403,866 165,059 121,682 - - 06/30/2017 06/30/2016 06/30/2017 06/30/2016 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Net revenue 389,702 104,188 53,016 241 Depreciation and Amortization Not available Not available (877) (4) - - Financial income (expenses) Not available Not available 1,510 53 6 6 Income tax and social contribution Not available Not available (3,627) (1,064) (7) Profit (loss) from Continued Operations (3,572) 7,620 12,715 13,154 (c) Change in investments Company Consolidated Balance at December 31, 2016 Income from equity method investments Capital contribution (decrease) Dividends receivable - Usufruct of shares (Note 15) - Other investments Balance at June 39, 2017 49 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 10 . Property and equipment Company Consolidated Type 12/31/2016 Addition Write-off 100% depreciated items 06/30/2017 12/31/2016 Addition Write-off 100% depreciated items 06/30/2017 Cost Hardware 13,111 1,392 (4,888) (653) 13,140 1,392 (4,888) (653) Leasehold improvements and installations 6,261 2,047 (3,468) - 6,558 2,047 (3,468) (235) Furniture and fixtures 675 - - - 978 - - (13) Machinery and equipment 2,640 - - - 2,639 - - - Sales stands 12,527 3,195 - (1,120) 15,974 4,411 - (1,120) 35,214 39,289 Accumulated depreciation Hardware (5,516) (1,384) 4,888 653 (5,481) (1,424) 4,888 653 Leasehold improvements and installations (2,903) (440) 1,982 - (3,128) (467) 1,982 235 Furniture and fixtures (350) (35) - - (612) (48) - 13 Machinery and equipment (1,608) (132) - - (1,608) (132) - - Sales stands (3,117) (4,388) - 1,120 (4,483) (4,646) - 1,120 (13,494) (15,312) Total property and equipment 21,720 - 23,977 - The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 10 to the financial statements as of December 31, 2016. 11. Intangible assets Company 12/31/2016 06/30/2017 Balance Addition Write-down / amortization 100% amortized items Balance Software – Cost 65,290 2,768 - (16,535) Software – Amortization (42,820) - (6,175) 16,535 Other 5,308 1,050 (4,614) - Total intangible assets - Consolidated 12/31/2016 06/30/2017 Balance Addition Write-down / amortization 100% amortized items Balance Software – Cost 66,023 3,281 - (16,541) Software – Amortization (43,102) - (6,252) 16,541 Other 5,307 1,051 (4,614) - Total intangible assets - The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 11 to the financial statements as of December 31 , 2016. 50 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 12. Loans and financing Company Consolidated Type Maturity Annual interest rate 06/30/2017 12/31/2016 06/30/2017 12/31/2016 National Housing System - SFH /SFI July 2017 to April 2021 8.30% to 14.00% + TR 120% and 129% of CDI 842,678 1,022,038 Certificate of Bank Credit - CCB May 2019 to March 2021 130% of CDI 2.5%/ 3%/ 5%+CDI 164,252 164,262 Total loans and financing (Note 20.i.d, 20.ii.a and 20.iii) 1,006,930 1,186,300 Current portion 574,733 604,795 Current portion – reclassification for non-fulfillment of covenant 65,000 65,000 Current portion 639,733 669,795 Non-current portion 367,197 516,505 (i) In the period ended June 30, 2017, the Company made payments in the total amount of R$51,511, of which R$24,353 related to principal and R$27,158 related to the interest due. Additionally, the Company entered into two CCB transactions in the total amount of R$59,000, with final maturities in October 2019 and March 2021. The maturities of the current and non-current installments are as follows: Company Consolidated Maturity 06/30/2017 12/31/2016 06/30/2017 12/31/2016 2017 309,521 639,733 315,818 669,795 2018 451,431 354,770 527,892 422,523 2019 101,261 10,937 140,106 59,763 2020 18,497 1,490 45,029 27,126 2021 onwards 9,324 - 16,424 7,093 890,034 1,006,930 1,045,269 1,186,300 The Company and its subsidiaries have restrictive covenants under certain loans and financing that limit their ability to perform certain actions, such as the issuance of debt, and may require the acceleration or refinancing of loans if the Company does not fulfill such covenants. The ratios and minimum and maximum amounts required under such restrictive covenants as of June 30, 2017 and December 31, 2016 are disclosed in Note 13. In view of the restrictive covenants and the non-fulfillment of the covenants of a CCB transaction, for which the Company has a waiver of the bank agreeing with the non-fulfillment of the net debt (Note 32(i)), the non-current portions of this transactions were reclassified into short term in the amount of R$65,000. The following table shows the summary of financial expenses and charges and the capitalized rate in the account “properties for sale”. Company Consolidated 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Total financial charges for the period 112,858 130,180 Capitalized financial charges (91,934) (110,808) Subtotal (Note 24) 20,924 19,372 Financial charges included in “Properties for sale”: Opening balance 287,806 299,649 Capitalized financial charges 91,934 110,808 Charges recognized in profit or loss (Note 23) (56,890) (71,764) Closing balance 322,850 338,693 The recorded amount of properties for sale offered as guarantee for loans, financing and debentures is R$978,654. The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 12 to the financial statements as of December 31 , 2016. 51 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 13. Debentures Company and Consolidated Program/placement Principal - R$ Annual interest Final maturity 06/30/2017 12/31/2016 Seventh placement (i) 150,000 TR + 10.38% December 2017 302,363 Ninth placement (ii) 64,024 CDI + 1.90% July 2018 79,693 Tenth placement (iii) 55,000 IPCA + 8.22 January 2020 69,212 Total debentures (Note 20.i.d, 20.ii.a and 20.iii) 451,268 Current portion 314,139 Non-Current portion 137,129 In the period ended June 30, 2017, the Company made the following payments: Face Value placement Interest payable Total amortization (i) 150,000 17,141 (ii) 16,369 5,099 (iii) - 5,313 The maturities of current and non-current installments are as follows: Company and Consolidated Maturity 06/30/2017 12/31/2016 2017 314,139 2018 94,316 2019 21,404 2020 21,409 451,268 52 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 13. Debentures Continued As of June 30, 2017 and December 31, 2016, the Company exceeded the amount established in a restrictive covenant, as shown below, and for which it has a waiver from the bank agreeing with the non-fulfillment of the net debt for such periods (Note 32(i)). The Company analyzed the other debt agreements, and did not identify any impacts on the restrictive cross-covenants in relation to such non-fulfillment. The ratios and minimum and maximum amounts required under such restrictive covenants are as follows: 06/30/2017 12/31/2016 Seventh placement Total account receivable plus inventory required to be below zero or 2.0 times over net debt less venture debt (3) 28.36 times 53.98 times Total debt less venture debt (3) , less cash and cash equivalents and short-term investments (1) , cannot exceed 75% of equity plus noncontrolling interests -7.32% 3.11% Total accounts receivable plus unappropriated income plus total inventory of completed units required to be 1.5 time over the net debt plus payable for purchase of properties plus unappropriated cost 2.22 times 2.15 times Ninth placement Total account receivable plus inventory required to be below zero or 2.0 times over net debt 2.57 times 2.34 times Net debt cannot exceed 100% of equity plus noncontrolling interests 80.70% 71.71% Tenth placement Total account receivable plus inventory required to be below zero or 2.0 times over net debt less venture debt 28.36 times 53.98 times Total debt less venture debt ) , less cash and cash equivalents and short-term investments (1) , cannot exceed 75% of equity plus noncontrolling interests -7.32% 3.11% Loans and financing Net debt cannot exceed 70% of equity plus noncontrolling interests 80.70% 71.71% Total accounts receivable plus inventory required to be below zero or 2.0 times over venture debt 2.83 times 2.44 times Total account receivable 2) plus inventory of completed units required to be below zero or 2.0 times over net debt less venture debt (3) 17.06 times 33.62 times Total debt, less venture debt, less cash and cash equivalents and short-term investments , cannot exceed 75% of equity plus noncontrolling interests -7.32% 3.11% (1) Cash and cash equivalents and short-term investments refer to cash and cash equivalents and marketable securities. (2) Total receivables, whenever mentioned, refers to the amount reflected in the Balance Sheet plus the amount not shown in the Balance Sheet. (3) Venture debt and secured guarantee debt refer to SFH debts, defined as the sum of all disbursed borrowing contracts which funds were provided by SFH, as well as the debt related to the seventh placement. The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 13 to the financial statements as of December 31, 2016. 53 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 14. Obligations assumed on assignment of receivables The Company’s transactions of assignment of receivables are as follows: Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Obligation CCI - June /2011 1,208 2,148 Obligation CCI - December /2011 1,405 1,471 Obligation CCI - July/2012 41 68 41 68 Obligation CCI - November /2012 - - 4,651 Obligation CCI - December/2012 5,402 5,402 Obligation CCI - November/2013 1,666 4,307 Obligation CCI - November /2014 2,530 4,344 Obligation CCI - December /2015 8,005 15,988 Obligation CCI - March/2016 16,091 17,178 Obligation CCI - May/2016 11,481 14,407 Obligation CCI - August /2016 9,164 9,164 Obligation CCI - December /2016 18,343 18,948 Obligation CCI - March/2017 (Note 5) - - Obligation FIDC 450 954 Total obligations assumed on assignment of receivables (Note 20.ii.a) 75,813 99,030 Current portion 24,907 34,698 Non-current potion 50,906 64,332 Current and non-current portions fall due as follows: Company Consolidated Maturity 06/30/2017 12/31/2016 06/30/2017 12/31/2016 2017 24,907 34,698 2018 36,185 40,932 2019 13,845 20,000 2020 876 3,400 2021 onwards - - 75,813 99,030 The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 14 to the financial statements as of December 31, 2016. 15. Other payables Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Cancelled contract payable 13,347 26,255 Warranty provision 29,568 29,568 PIS and COFINS in long term (deferred and payable) 6,282 8,739 Provision for net capital deficiency (Note 9 (d)) 343 24 - Long-term suppliers (Note 20.i.d) 2,274 4,046 Payables to venture partners (Note 20.ii a and 20.iii) (a) - 1,140 - 1,237 Share-based payment - Phantom Shares (Note 18.3) 2,596 2,596 Other liabilities 8,328 8,982 Total other payables 63,878 81,423 Current portion 50,660 69,921 Non-current portion 13,218 11,502 (a) In the period ended June 30, 2017, the Company settled this transaction, and the total amount of dividends paid to partners that held preferred shares through SPE-89 Empreendimentos Imobiliários S.A was R$1,500 (Note 9.a.d). The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 15 to the financial statements as of December 31, 2016. 54 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 16. Provisions for legal claims and commitments In the period ended June 30, 2017, the changes in the provision are summarized as follows: Company Civil lawsuits Tax proceedings Labor claims Total Balance at December 31, 2016 Additional provision (Note 23) (i) 39,836 96 6,759 Payment and reversal of provision not used (i) (31,900) (18) (8,129) Balance at June 30, 2017 Current portion Non-current portion Consolidated Civil lawsuits Tax proceedings Labor claims Total Balance at December 31, 2016 Additional provision (Note 23) (i) 39,836 96 6,845 Payment and reversal of provision not used (i) (31,900) (18) (8,357) Balance at June 30, 2017 Current portion Non-current portion (i) Of this amount, R$18,171 refer to the recognition of the provision and payment in connection with unfavorable outcome of two arbitration cases brought by real estate venture partners, in which the main allegation was the delay in the completion of the ventures. (a) Civil lawsuits, tax proceedings and labor claims As of June 30, 2017, the Company and its subsidiaries have deposited in court the amount of R$80,522 (R$78,172 in 2016) in the Company’s statement, and R$83,194 (R$79,785 in 2016) in the consolidated statement (Note 7). Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Civil lawsuits 31,700 33,313 Tax proceedings 24,806 24,806 Labor claims 21,666 21,666 Total (Note 7) 78,172 79,785 (i) Lawsuits in which likelihood of loss is rated as possible As of June 30, 2017, the Company and its subsidiaries are aware of other claims and civil, labor and tax risks . Based on the history of probable lawsuits and the specific analysis of main claims , the measurement of the claims with likelihood of loss considered possible amounted to R$285,683 (R$244,352 in 2016) in the Company’s statement and R$290,733 (R$249,153 in 2016) in the consolidated statement , based on average past outcomes adjusted to current estimates, for which the Company’s Management believes it is not necessary to recognize a provision for occasional losses. The change in the period was caused by the variation in the volume of lawsuits with smaller amounts and review of the involved amounts . Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Civil lawsuits 156,456 156,523 Tax proceedings 50,430 52,812 Labor claims 37,466 39,818 Total 244,352 249,153 55 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 16. Provisions for legal claims and commitments Continued (b) Payables related to the completion of real estate ventures There was no material change in relation to the information disclosed in Note 16(i)(b) to the financial statements as of December 31, 2016. (c) Other commitments In addition to the commitments mentioned in Notes 6, 12 and 13, the Company has commitments related to the rental of three commercial properties where its facilities are located, at a monthly cost of R$394 indexed to the IGP-M/FGV variation. The rental term is from one to eight years and there is a fine in case of contract cancellation corresponding to three-month rent or in proportion to the contract expiration time. The estimate of minimum future payments for commercial property rentals (cancellable leases) totals R$31,781, as follows. Consolidated Payment estimate 06/30/2017 2017 2018 2019 2020 2021 onwards The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 16 to the financial statements as of December 31, 2016. 17. Payables for purchase of properties and advances from customers Company Consolidated Maturity 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Payables for purchase of properties July2017 to March 2021 96,888 118,257 Adjustment to present value (8,167) (9,469) Advances from customers Development and sales 24,295 35,024 Barter transaction - Land 123,817 151,885 Total payables for purchase of properties and advances from customers (Note 20.i.d and 20.ii.a) 236,833 295,697 Current portion 146,522 205,388 Non-current portion 90,311 90,309 The maturities of current and non-current portions are as follows: Company Consolidated Maturity 06/30/2017 12/31/2016 06/30/2017 12/31/2016 2017 146,522 205,388 2018 71,121 71,119 2019 9,243 9,243 2020 8,116 8,116 2021 onwards 1,831 1,831 236,833 295,697 56 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 18. Equity 18.1. Capital As resolved in the Extraordinary Shareholders’ Meeting held on February 20, 2017, the reverse split of the totality of common shares issued by the Company was carried out on March 23, 2017, at the ratio of 13.483023074 to 1, thus the 378,066,162 common shares issued by the Company started to represent 28,040,162 common shares, all registered and with no par value. Accordingly, all information related to the number of shares was retroactively adjusted to reflect such reverse split of shares. As of June 30, 2017, the Company's authorized and paid-in capital amounts to R$2,521,152 (R$2,740,662 as of December 31, 2016), represented in both periods by 28,040,162 registered common shares, with no par value, of which 973,411 (1,050,249 in 2016) were held in treasury. According to the Company’s articles of incorporation, capital may be increased without need of making amendment to it, upon resolution of the Board of Directors, which shall set the conditions for issuance within the limit of 44,500,405 (forty four million five hundred thousand four hundred and five) common shares. On February 20, 2017, the decrease in the Company’s capital was approved in the amount of R$219,510, without cancellation of shares, corresponding to 50% of Tenda’s capital for purposes of distribution to its shareholders (Note 8.2). In line with ICPC 07 – Distributions of Non-cash Assets to Owners, this amount was measured at the fair value of the assets distributed on May 4, 2017, resulting in an adjustment of R$107,720 in the period (Note 8.2). In the period ended June 30, 2017 the Company transferred 76,836 shares (68,814 in 2016), in the total amount of R$2,532 (R$2,149 in 2016) related to the exercise of options under the stock option plan of common shares by the beneficiaries, for which it received the total amount of R$317 (R$9 in 2016). Treasury shares Type GFSA3 R$ % Market value (*) R$ thousand Carrying value R$ thousand Acquisition date Number (i) Weighted average price % - on shares outstanding 06/30/2017 12/31/2016 06/30/2017 12/31/2016 11/20/2001 44,462 38,9319 0.17% 481 1,115 1,731 Changes in 2013: Acquisitions 1,372,096 51,9927 5.10% 14,846 34,410 71,339 Changes in 2014: Acquisitions 3,243,947 35,5323 12.06% 35,099 81,353 115,265 Transfers (405,205) 43,3928 -1.51% (4,384) (10,162) (17,583) Cancellations (2,039,086) 44,9677 -7.58% (22,063) (51,137) (91,693) Changes in 2015: Acquisitions 884,470 27,3124 3.29% 9,570 22,181 24,157 Transfers (90,622) 33,3473 -0.34% (980) (2,272) (3,022) Cancellations (2,225,020) 33,3543 -8.27% (24,075) (55,800) (74,214) Changes in 2016: Acquisitions 334,020 26,0254 1.24% 3,614 8,377 8,693 Transfers (68,814) 31,2290 -0.26% (745) (1,726) (2,149) Changes in 2017: Transfers (76,836) 30,6106 -0.29% (831) - - 3.62% (*) Market value calculated based on the closing share price on June 30, 2017 at R$10.82 (R$25.08 in 2016, adjusted after reverse split) not considering the effect of occasional volatilities. (i) Amount shown adjusted by the reverse split of shares at the ratio of 13.483023074 to 1, performed on March 23, 2017. 57 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 18. Equity Continued 18.1. Capital Continued The Company holds shares in treasury acquired in 2001 in order to guarantee the performance of lawsuits. The change in the number of outstanding shares is as follows: Common shares - In thousands Outstanding shares as of December 31, 2016 Transfer related to the stock option plan 77 Change in shares held by the management members of the Company 53 Outstanding shares as of June 30, 2017 Weighted average shares outstanding (Note 27) 18.2. Stock option plan Expenses incurred with stock grants are recorded under the account “General and administrative expenses” (Note 23) and showed the following effects on profit or loss in the periods ended June 30, 2017 and 2016: Company and Consolidated 06/30/2017 06/30/2016 Equity-settled stock option plan 2,705 Phantom Shares (Note 18.3) 484 Total option grant expenses (Note 23) 3,189 (i) Gafisa The Company has a total of five stock option plans comprising common shares, launched in 2012, 2013, 2014, 2015 and 2016 which follows the rules established in the Stock Option Plan of the Company. The granted options entitle their holders (beneficiaries) to purchase common shares of the Company’s capital, after periods that vary from one to five years of employment in the Company (essential condition to exercise the option), and expire six to ten years after the grant date. The fair value of options is set on the grant date, and it is recognized as expense in profit or loss (as contra-entry to equity) during the grace period of the plan, to the extent the services are provided by employees and management members. The changes in options outstanding in the period ended June 30, 2017 and year ended December 31, 2016, which include their respective weighted average exercise prices, are as follows: Number of options Weighted average exercise price (Reais) Number of options Weighted average exercise price (Reais) Options outstanding at the beginning of the year 870,975 24.69 Options granted - - 163,900 35.33 Options exercised (i) (69,009) (0.13) Options forfeited and amount adjustment due to the discontinued operations of Tenda, net (8,508) (0.13) Options outstanding at the end of the period 957,358 28.50 (i) In the period ended June 30, 2017, the amount received through exercised options was R$317 (R$9 in the year ended December 31, 2016). 58 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 18. Equity Continued 18.2. Stock option plan Continued Options outstanding and exercisable as of June 30, 2017, are as follows: Options outstanding Options exercisable Number of options Weighted average remaining contractual life (years) Weighted average exercise price (Reais) Number of options Weighted average exercise price (Reais) During the period ended June 30, 2017, the Company did not grant any options in connection with its stock option plans comprising common shares (163,900 options granted in 2016). 18.3. Share-based payment – Phantom Shares The Company has a total of two cash-settled share-based payment, with fixed terms and conditions, according to the plans approved by the Company, launched in 2015 and 2016. As of June 30, 2017, the amount of R$1,963 (R$2,596 in 2016), related to the fair value of the phantom shares granted, is recognized in the heading “Other payables” (Note 15). The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 18 to the financial statements as of December 31, 2016. 19. Income tax and social contribution (i) Current income tax and social contribution The reconciliation of the effective tax rate for the periods ended June 30, 2017 and 2016 is as follows: Company Consolidated 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Profit (loss) before income tax and social contribution, and statutory interest (105,081) (101,015) Income tax calculated at the applicable rate - 34% 35,728 34,345 Net effect of subsidiaries and ventures taxed by presumed profit and Special Taxation Regime (RET) - (5,913) Equity method investments 1,872 1,984 Stock option plan (2,072) (2,072) Other permanent differences (5,020) (5,020) Charges on payables to venture partners (338) (37) Net effect on discontinued operations (a) - Tax credits recognized (not recognized) (30,170) (28,856) Total - - (5,569) Tax expenses - current - - (6,532) Tax income (expenses) - deferred - - - 963 (a) Effect attributable to the discontinued operations not reflected in the base of profit before taxes, but with the effect of reducing the tax base of the entity. 59 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 19. Income tax and social contribution Continued (ii) Deferred income tax and social contribution As of June 30, 2017 and December 31, 2016, deferred income tax and social contribution are from the following sources: Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Assets Provisions for legal claims 53,836 55,406 Temporary differences – PIS and COFINS deferred 11,302 11,333 Provisions for realization of non-financial assets 143,073 143,073 Temporary differences – CPC adjustment 24,044 24,044 Provision for impairment loss of asset held for sale - 207,436 - 207,436 Other provisions 15,335 15,401 Income tax and social contribution loss carryforwards 114,730 129,163 Tax benefits of subsidiaries 49,174 49,174 618,930 635,030 Recognized tax credits of asset held for sale - (207,436) - (207,436) Unrecognized tax credits of continued operations (235,847) (250,944) (443,283) (458,380) Liabilities Negative goodwill (92,385) (92,385) Temporary differences –CPC adjustment (143,436) (143,436) Differences between income taxed on cash basis and recorded on an accrual basis (40,231) (41,234) (276,052) (277,055) Total net (100,405) (100,405) The balances of income tax and social contribution loss carryforwards for offset are as follows: Company 06/30/2017 12/31/2016 Income tax Social contribution Total Income tax Social contribution Total Balance of income tax and social contribution loss carryforwards - 337,440 337,440 - Deferred tax asset (25%/9%) 84,360 30,370 114,730 Recognized deferred tax asset 41,191 14,829 56,020 Unrecognized deferred tax asset 43,169 15,541 58,710 Consolidated 06/30/2017 12/31/2016 Income tax Social contribution Total Income tax Social contribution Total Balance of income tax and social contribution loss carryforwards - 379,892 379,892 - Deferred tax asset (25%/9%) 94,973 34,190 129,163 Recognized deferred tax asset 55,712 20,056 75,768 Unrecognized deferred tax asset 39,261 14,134 53,395 The other explanations related to this note were not subject to material changes in relation to the disclosures in Note 19 to the financial statements as of December 31, 2016. 60 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 20. Financial instruments The Company and its subsidiaries engage in operations involving financial instruments. These instruments are managed through operational strategies and internal controls aimed at providing liquidity, return and safety. The use of financial instruments with the objective of hedging is achieved through a periodical analysis of exposure to the risk that the management intends to cover (exchange, interest rate, etc.) which is submitted to the corresponding Management bodies for approval and performance of the proposed strategy. The control policy consists of continuously monitoring the contracted conditions in relation to the prevailing market conditions. The Company and its subsidiaries do not make investments in derivatives or any other risky assets for speculative purposes. The result from these operations is consistent with the policies and strategies devised by the Company’s management. The Company and its subsidiaries operations are subject to the risk factors described below: (i) Risk considerations a) Credit risk There was no material change in relation to the credit risks disclosed in Note 20(i)(a) to the financial statements as of December 31, 2016. b) Derivative financial instruments The Company holds derivative instruments to mitigate the risk arising from its exposure to index and interest volatility recognized at their fair value in profit or loss for the year. Pursuant to its treasury policies, the Company does not own or issue derivative financial instruments other than for hedging purposes. As of June 30, 2017, the Company had derivative contracts for hedging purposes in relation to interest fluctuations, with final maturity in July 2018. The derivative contracts are as follows: Reais Percentage Validity Unrealized gain (loss) of derivative instruments - net Swap agreements (Fixed for CDI) Face value Original Index – asset position Swap – liability position Beginning End 06/30/2017 12/31/2016 Banco Votorantim S.A. (a) 27,500 Fixed 15.1177% CDI + 1.6344% 12/20/2016 06/20/2017 - 88 Banco Votorantim S.A. 130,000 CDI + 1.90% 118% CDI 07/22/2014 07/26/2018 (313) Banco HSBC (b) 194,000 Fixed 12.8727% 120% CDI 09/29/2014 10/08/2018 - (556) Banco Votorantim S.A. (c) 55,000 IPCA + 8.22% 120% CDI 03/17/2015 01/20/2020 - 4.521 Total derivative financial instruments (Note 20 (i) (d) and Note 20 (ii) (a)) 3.740 Current 96 (5,290) Non-current 9,030 In the period ended June 30, 2017, the Company made the following early redemption of derivative contracts: Date Total amount (a) 06/14/2017 153 (b) 04/17/2017 1,850 (c) 01/19/2017 4,259 61 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 20. Financial instruments Continued (i) Risk considerations Continued During the period ended June 30, 2017, income amounting to R$646 (R$12,216 in 2016) in the Company’s and consolidated statements, which refers to net result of the interest swap transaction, arising from the net receipt in the amount of R$4,173 and the downward change based on the market of R$3,526, was recognized in the “financial income (expenses)” line in the statement of profit or loss for the year, allowing correlation between the impact of such transactions and the interest rate fluctuation in the Company’s balance sheet (Note 24). The estimated fair value of derivative financial instruments contracted by the Company was determined based on information available in the market and specific valuation methodologies. However, considerable judgment was necessary for interpreting market data to produce the estimated fair value of each transaction, which may vary upon the financial settlement of transactions. c) Interest rate risk There was no material change in relation to the interest rate risks disclosed in Note 20(i)(c) to the financial statements as of December 31, 2016. d) Liquidity risk There was no material change in relation to the liquidity risks disclosed in Note 20(i)(d) to the financial statements as of December 31, 2016. The maturities of financial instruments, loans, financing, suppliers, payables to venture partners and debentures are as follows: Period ended June 30, 2017 Company Liabilities Less than 1 year 1 to 3 years 4 to 5 years More than 5 years Total Loans and financing (Note 12) - - Debentures (Note 13) - - Obligations assumed with assignment of receivables (Note 14) Suppliers (Note 15 and Note 20.ii.a) - - Payables for purchase of properties and advances from customers (Note 17) - Assets Cash and cash equivalents and short-term investments (Notes 4.1 and 4.2) - - - Trade accounts receivable (Note 5) - Refund of capital receivable from Tenda (Note 7) - Consolidated Period ended June 30, 2017 Less than 1 year 1 to 3 years 4 to 5 years More than 5 years Total Loans and financing (Note 12) - - Debentures (Note 13) - - Obligations assumed with assignment of receivables (Note 14) Suppliers (Note 15 and Note 20.ii.a) - - Payables for purchase of properties and advances from customers (Note 17) - Assets Cash and cash equivalents and short-term investments (Notes 4.1 and 4.2) - - - Trade accounts receivable (Note 5) - Refund of capital receivable from Tenda (Note 7) - 62 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 20. Financial instruments Continued (i) Risk considerations Continued d) Liquidity risk Continued Fair value classification The Company uses the same classification disclosed in Note 20(i)(d) to the financial statements as of December 31, 2016 to determine and disclose the fair value of financial instruments by the valuation technique. The classification level of fair value for financial instruments measured at fair value through profit or loss of the Company as of June 30, 2017 and December 31, 2016: Company Consolidated Fair value classification As of June 30, 2017 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Financial assets Short-term investments (Note 4.2) - Derivative financial instruments (Note 20.i.b) - Company Consolidated Fair value classification As of December 31, 2016 Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Financial assets Short-term investments (Note 4.2) - 163,562 - - 223,646 - Derivative financial instruments (Note 20.i.b) - 3,740 - - 3,740 - In the period ended June 30, 2017, there were no transfers between the Levels 1 and 2 fair value classifications, nor were transfers between Levels 3 and 2 fair value classifications. (ii) Fair value of financial instruments a) Fair value measurement The Company uses the same methods and assumptions disclosed in Note 20(ii)(a) to the financial statements as of December 31, 2016 to estimate the fair value for each financial instrument type for which the estimate of values is practicable. The most significant carrying values and fair values of financial assets and liabilities as of June 30, 2017 and December 31, 2016, classified into Level 2 of the fair value classification, are as follows: Company 06/30/2017 12/31/2016 Carrying value Fair value Carrying value Fair value Financial assets Cash and cash equivalents (Note 4.1) 19,811 19,811 Short-term investments (Note 4.2) 163,562 163,562 Derivative financial instruments (Note 20(i)(b)) 3,740 3,740 Trade accounts receivable (Note 5) 749,607 749,607 Refund of capital receivable from Tenda (Note 7) 100,000 100,000 Loan receivable (Note 21.1) 25,529 25,529 63 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 20. Financial instruments Continued (ii) Fair value of financial instruments Continued a) Fair value measurement Continued Company 06/30/2017 12/31/2016 Carrying value Fair value Carrying value Fair value Financial liabilities Loans and financing (Note 12) 1,006,930 1,014,809 Debentures (Note 13) 451,268 470,179 Payables to venture partners (Note 15) - - 1,140 1,414 Suppliers (Note 20(i)(d)) 63,451 63,451 Obligations assumed on assignment of receivables ( (Note 14) 75,813 75,813 Payables for purchase of properties and advances from customers (Note 17) 236,833 236,833 Loan payable (Note 21.1) 8,820 8,820 Consolidated 06/30/2017 12/31/2016 Carrying value Fair value Carrying value Fair value Financial assets Cash and cash equivalents (Note 4.1) 29,534 29,534 Short-term investments (Note 4.2) 223,646 223,646 Derivative financial instruments (Note 20(i)(b)) 3,740 3,740 Trade accounts receivable (Note 5) 993,962 993,962 Refund of capital receivable from Tenda (Note 7) - - Loan receivable (Note 21.1) 25,529 25,529 Financial liabilities Loans and financing (Note 12) 1,186,300 1,188,603 Debentures (Note 13) 451,268 470,179 Payables to venture partners (Note 15) - - 1,237 1,414 Suppliers (Note 20(i)(d)) 83,166 83,166 Obligations assumed on assignment of receivables ( (Note 14) 99,030 99,030 Payables for purchase of properties and advances from customers (Note 17) 295,697 295,697 Loan payable (Note 21.1) 8,820 8,820 There was no significant change in relation to the other information disclosed in Note 20(ii)(a) to the financial statements as of December 31, 2016. b) Risk of debt acceleration As of June 30, 2017, the Company has loan and financing agreements in effect, with restrictive covenants related to cash generation, debt ratios, and other. These restrictive covenants have been observed by the Company and do not restrict its ability to continue as going concern. As mentioned in Notes 12 and 13, due to the non-fulfillment of the covenants related to the debt ratio of a CCB issue (Note 12), the non-current installments of this transaction were reclassified into short term. The Company obtained the bank’s agreement on the respective clause, so that it may reach up to the limit of 85% in the periods ended June 30, 2017 and September 30, 2017, and in the year ended December 31, 2017, thus not requiring the mandatory acceleration and/or acceleration declaration, and the non-current installments will reclassified again into long term in the following quarterly information. (Note 32 (i)). 64 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 20. Financial instruments Continued (iii) Capital stock management The explanations related to this note were not subject to material changes in relation to the disclosures in Note 20(iii) to the financial statements as of December 31, 2016. The Company includes in its net debt structure: loans and financing, debentures and payables to venture partners less cash and cash equivalents and short-term investments (cash and cash equivalents and marketable securities): Company Consolidated 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Loans and financing (Note 12) 1,006,930 1,186,300 Debentures (Note 13) 451,268 451,268 Payables to venture partners (Note 15) - 1,140 - 1,237 ( - ) Cash and cash equivalents and short-term investments (Notes 4.1 and 4.2) (183,373) (253,180) Net debt 1,275,965 1,385,625 Equity 1,928,325 1,930,453 (iv) Sensitivity analysis The sensitivity analysis of financial instruments for the period ended June 30, 2017, except swap contracts, which are analyzed through their due dates, describes the risks that may cause material changes in the Company’s profit or loss, as provided for by CVM, through Rule No. 475/08, in order to show a 10%, 25% and 50% increase/decrease in the risk variable considered. As of June 30, 2017, besides derivative instruments, the Company has the following financial instruments: a) Short-term investments, loans and financing, and debentures linked to Interbank Deposit Certificates (CDI); b) Loans and financing linked to the Referential Rate (TR) and CDI, and debentures linked to the CDI, National Consumer Price Index – Extended (IPCA) and TR; c) Accounts receivable, linked to the National Civil Construction Index (INCC) and General Market Price Index (IGP-M). For the sensitivity analysis in the period ended June 30, 2017, the Company considered the interest rates of investments, loans and accounts receivables, the CDI rate at 10.14%, TR at 1.55%, INCC at 4.70%, IPCA at 3.00%, IGP-M at -0.78% and SELIC at 10.15%. The scenarios considered were as follows: Scenario I – Probable: 10% increase/decrease in the risk variables used for pricing; Scenario II – Possible: 25% increase/decrease in the risk variables used for pricing; Scenario III – Remote: 50% increase/decrease in the risk variables used for pricing. 65 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 20. Financial instruments Continued (iv) Sensitivity analysis Continued The Company shows in the following chart the sensitivity to risks to which the Company is exposed, based on the above scenarios, as of June 30, 2017. The effects on equity are basically the same ones on profit or loss. Scenario I II III III II I Instrument Risk Increase 10% Increase 25% Increase 50% Decrease 50% Decrease 25% Decrease 10% Short-term investments Increase/Decrease of CDI Loans and financing Increase/Decrease of CDI Debentures Increase/Decrease of CDI Derivative financial instruments Increase/Decrease of CDI Net effect of CDI variation Loans and financing Increase/Decrease of TR Debentures Increase/Decrease of TR Net effect of TR variation Debentures Increase/Decrease of IPCA Net effect of IPCA variation Accounts receivable Increase/Decrease of INCC Obligations for purchase of property Increase/Decrease of INCC Net effect of INCC variation Accounts receivable Increase/Decrease of IGP-M Net effect of IGP-M variation Refund of capital receivable Increase/Decrease of SELIC Net effect of SELIC variation 21. Related parties 21.1. Balances with related parties The transactions between the Company and related companies are made under conditions and prices established between the parties. Company Consolidated Current accounts 06/30/2017 12/31/2016 06/30/2017 12/31/2016 Assets Current account: Total SPEs 24,500 50,232 Subsidiaries 22,588 39,012 Jointly-controlled investees 1,594 10,902 Associates 318 318 Condominium and consortia and thirty party’s works 7,223 7,223 Loan receivable (Note 20.ii.a) 25,529 25,529 Dividends receivable 14,464 - - 71,716 82,984 Current portion 46,187 57,455 Non-current 25,529 25,529 Liabilities Current account: Total SPEs and Tenda (1,064,435) (76,791) Subsidiaries (1,028,540) (40,896) Jointly-controlled investees (35,513) (35,513) Associates (382) (382) Loan payable (Note 20.ii.a) (8,820) (8,820) (1,073,255) (85,611) Current portion (1,073,255) (85,611) Non-current - 66 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 21. Related parties Continued 21.1. Balances with related parties —Continued The composition, nature and condition of loan receivable and payable by the Company are shown below. Loan maturities are from July 2017 and are tied to the cash flows of related ventures. Company and Consolidated 06/30/2017 12/31/2016 Nature Interest rate Square Ipiranga - Liga das Senhoras Católicas. - 6,635 Construction 12% p.a. + IGPM Lagunas - Tembok Planej. e Desenv. Imob. Ltda. 4,250 Construction 12% p.a. + IGPM Manhattan Residencial I 2,486 Construction 10% p.a. + TR Target Offices & Mall 12,158 Construction 12% p.a. + IGPM Total receivable 25,529 Dubai Residencial 3,403 Construction 6% p.a. Parque Arvores 2,437 Construction 6% p.a. Parque Aguas 2,980 Construction 6% p.a. Total payable 8,820 In the period ended June 30, 2017 the recognized financial income from interest on loans amounted to R$905 (R$2,617 in 2016) in the Company’s and consolidated statement (Note 24). Information regarding management transactions and compensation is described in Note 25. The other explanation related to this note was not subject to significant changes in relation to those disclosed in Note 21 to the financial statements as of December 31, 2016. 21.2. Endorsements, guarantees and sureties The financial transactions of the subsidiaries are guaranteed by the endorsement or surety in proportion to the interest of the Company in the capital stock of such companies, in the amount of R$354,466 as of June 30, 2017 (R$424,966 in 2016). 22. Net operating revenue Company Consolidated 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Gross operating revenue Real estate development, sale, barter transactions and construction services 317,449 417,301 (Recognition) Reversal of allowance for doubtful accounts (Note 5) (5,598) (5,598) Taxes on sale of real estate and services (25,710) (28,093) Net operating revenue 286,141 383,610 67 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 23. Costs and expenses by nature These are represented by the following: Company Consolidated 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Cost of real estate development and sale: Construction cost (126,735) (162,124) Land cost (59,650) (92,831) Development cost (16,905) (22,615) Capitalized financial charges (Note 12) (56,890) (71,764) Maintenance / warranty (4,738) (4,736) Total cost of real estate development and sale (264,918) (354,070) Commercial expenses: Product marketing expenses (14,519) (16,812) Brokerage and sale commission (8,086) (9,831) Customer Relationship Management (CRM) and corporate marketing expenses (8,801) (9,685) Other (611) (663) Total commercial expenses (32,017) (36,991) General and administrative expenses: Salaries and payroll charges (16,890) (16,890) Employee benefits (2,171) (2,171) Travel and utilities (356) (356) Services (5,093) (5,093) Rents and condominium fees (4,399) (4,399) IT (7,836) (7,836) Stock option plan (Note 18.2) (3,189) (3,189) Reserve for profit sharing (Note 25.iii) (6,250) (6,250) Other (341) (341) Total general and administrative expenses (46,525) (46,525) Other income (expenses), net: Expenses with lawsuits (Note 16) (30,405) (31,265) Other (2,178) (2,269) Total other income/(expenses), net (32,583) (33,534) 24. Financial income (expenses) Company Consolidated 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Financial income Income from financial investments 19,592 24,499 Derivative transactions (Note 20 (i) (b)) 12,216 12,216 Financial income from loans (Note 21) 2,617 2,617 Other financial income 1,252 1,682 Total financial income Financial expenses Interest on funding, net of capitalization (Note 12) (20,924) (19,372) Amortization of debenture cost (1,366) (1,366) Payables to venture partners (761) (761) Banking expenses (2,513) (3,602) Discount granted and other financial expenses (16,699) (20,100) Total financial expenses (42,263) (45,201) 68 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 25. Transactions with management and employees (i) Management compensation In the periods ended June 30, 2017 and 2016, the amounts recorded in the line item “General and administrative expenses”, related to the compensation of the Company’s Management and Fiscal Council members are as follows: Management compensation Period ended June 30, 2017 Board of Directors Statutory Board Fiscal Council Number of members 7 4 3 Fixed compensation for the period (in thousands of R$) Salary / Fees 847 1,337 99 Direct and indirect benefits - 100 - Other (INSS) 169 267 20 Monthly compensation (in thousands of R$) 141 223 17 Total compensation Profit sharing (Note 25 (iii)) - - Total compensation and profit sharing Management compensation Period ended June 30, 2016 Board of Directors Statutory Board Fiscal Council Number of members 7 5 3 Fixed compensation for the period (in thousands of R$) Salary / Fees 847 1,650 98 Direct and indirect benefits - 173 - Other (INSS) 169 330 20 Monthly compensation (in thousands of R$) 141 304 16 Total compensation Profit sharing (Note 25 (iii)) - - Total compensation and profit sharing The amount related to expenses for granting stock options to the management members of the Company was R$1,079 for the period ended June 30, 2017 (R$1,825 in 2016). The maximum aggregate compensation of the Company’s management members for the year 2017 was established at R$18,739, as fixed and variable compensation, as approved at the Annual Shareholders’ Meeting held on April 28, 2017. On the same occasion the compensation limit of the Fiscal Council members for their next term of office, which ends in the Annual Shareholders’ Meeting to be held in 2018, was approved at R$261. (ii) Sales transactions In the periods ended June 30, 2017 and December 31, 2016, no transaction of units sold to Management was carried out. The total balance receivable of sales transactions made was R$17 (R$957 in 2016). 69 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 25. Transactions with management and employees Continued (iii) Profit sharing In the period ended June 30, 2017, the Company recorded a profit sharing expense amounting to R$8,358 (R$6,250 in 2016) in the consolidated balance, in the line item “General and Administrative Expenses " (Note 23). Company and Consolidated 06/30/2017 06/30/2016 Executive officers 1,138 Other employees 5,112 6,250 The other explanation related to this note was not subject to significant changes in relation to those disclosed in Note 25 to the financial statements as of December 31, 2016. 26. Insurance For the period ended June 30, 2017 insurance contracts were not subject to significant changes in relation to those disclosed in Note 26 to the financial statements as of December 31, 2016. 27. Earnings (loss) per share The following table shows the calculation of basic and diluted earnings and loss per share. In view of the loss for the period ended June 30, 2017, shares with dilutive potential are not considered, because the impact would be antidilutive. 06/30/2017 06/30/2016 Basic numerator Undistributed profit (loss) from continued operations (105,081) Undistributed profit (loss) from discontinued operations 13,416 Undistributed profit (loss), available to the holders of common shares (91,665) Basic denominator (in thousands of shares) Weighted average number of shares (Note 18.1) 27,069 Basic earnings (loss) per share in Reais (3.386) From continued operations (3.882) From discontinued operations 0.496 Diluted numerator Undistributed profit (loss) from continued operations (105,081) Undistributed profit (loss) from discontinued operations 13,416 Undistributed profit (loss), available to the holders of common shares (91,665) Diluted denominator (in thousands of shares) Weighted average number of shares (Note 18.1) 27,069 Stock options 157 Anti-dilutive effect (157) Diluted weighted average number of shares 27,069 Diluted earnings (loss) per share in Reais (3.386) From continued operations (3.882) From discontinued operations 0.496 The other explanation related to this note was not subject to significant changes in relation to those disclosed in Note 27 to the financial statements as of December 31, 2016. 70 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 28. Segment information With the completion of the discontinuation of Tenda’s operations (Note 8.2), the Company operates only in one segment, according to the nature of its products. Accordingly, the reports used for making decisions are the consolidated financial statements, and no longer the analysis by operating segments. Therefore, in line with CPC 22 – Operating Segments, the Company understands that there is no reportable segment to be disclosed in the period ended June 30, 2017 and 2016. 29. Real estate ventures under construction – information and commitments In order to meet the provisions of paragraphs 20 and 21 of ICPC 02, the recognized revenue amounts and incurred costs are shown in the statement of profit or loss, and the advances received are shown in the account “Payables for purchase of property and advances from customer”. The Company shows the following information on the ventures under construction as of June 30, 2017: Consolidated 06/30/2017 Unappropriated sales revenue of units sold Estimated cost of units sold to be incurred Estimated cost of units in inventory to be incurred (i) Unappropriated sales revenue of units sold Ventures under construction: Contracted sales revenue Appropriated sales revenue Unappropriated sales revenue (a) (ii) Estimated cost of units sold to be incurred Ventures under construction: Estimated cost of units Incurred cost of units Estimated cost to be incurred (b) (iii) Estimated costs of units in inventory to be incurred Ventures under construction: Estimated cost of units Incurred cost of units (Note 6) Estimated cost to be incurred (a) The unappropriated sales revenue of units sold are measured by the face value of contracts, plus the contract adjustments and deducted from cancellations, net of the levied taxes and adjustment to present value, and do not include ventures that are subject to restriction due to a suspensive clause (legal period of 180 days in which the Company can cancel a development) and therefore is not appropriated to profit or loss. (b) The estimated cost of units sold to be incurred does not include financial charges, which are appropriated to properties for sale and profit or loss (cost of real estate sold) in proportion to the real estate units sold to the extent they are incurred. As of June 30, 2017, the percentage of assets consolidated in the financial statements related to ventures included in the equity segregation structure of the development stood at 29.4% (35.7% in 2016). 71 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) 30. Communication with regulatory bodies The explanations related to this note were not subject to significant changes in relation to those disclosed in Note 30 to the financial statements as of December 31, 2016 . 31. Transactions that didn’t affect Cash and Cash Equivalents The Company and its subsidiaries performed the following investing and financing activities that did not affect cash and cash equivalents, which were not included in the statements of cash flows: Company Consolidated 06/30/2017 06/30/2016 06/30/2017 06/30/2016 Capital contribution (reduction) 83,270 83,270 Capitalized financial charges (Note 12) (91,934) (110,808) Physical barter – Land (Note 17) (26,542) (29,446) Refund of capital receivable from Tenda (Nota 7) - - (35,206) (56,984) 32. Subsequent events (i) Obtaining waiver for non-fulfillment of restrictive covenant of CCB As mentioned in Notes 12, 13 and 20, as at June 30, 2017, the Company exceeded the amount established in a restrictive covenant of a CCB issue. Immediately thereafter, the Company started negotiations with the creditor to obtain a waiver for the non-fulfillment of the ratio established in contractual clauses. So, on August 8, 2017, the Company obtained the agreement from the bank related to the non-fulfillment of such covenant so that it could reach up to the limit of 85% in the periods ended June 30, 2017 and September 30, 2017, and in the year ended December 31, 2017. Therefore, it was not required to accelerate and/or declare acceleration of the CCB, and the non-current installments reclassified into short term in view of the non-fulfillment of the covenant will be reclassified again into long term with its fulfillment in the following quarterly information. *** 72 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) Other information deemed relevant by the Company 1. SHAREHOLDERS HOLDING MORE THAN 5% OF THE VOTING CAPITAL AND TOTAL NUMBER OF OUTSTANDING SHARES 6/30/2017 Common shares Shareholder Shares % Treasury shares 973,411 3.47% Pátria Investimentos 1,570,204 5.60% Wishbone Management, LP 4,378,650 15.62% River and Mercantille Management, LLP 2,857,820 10.19% Outstanding shares 18,260,077 65.12% Total shares 100.00% 6/30/2016 Common shares Shareholder Shares % Treasury shares 1,071,007 3.82% Polo Capital 5,125,593 18.28% Pátria Investimentos 1,570,248 5.60% FUNCEF – Fundação dos Economiários Federais 1,767,838 6.30% Outstanding shares 18,505,476 66.00% Total shares 100.00% 73 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) Other information deemed relevant by the Company 2. SHARES HELD BY PARENT COMPANIES, MANAGEMENT AND BOARD 6/30/2017 Common shares Shares % Shareholders holding effective control of the Company 8,806,674 31.41% Board of Directors 43,951 0.16% Executive directors 113,977 0.41% Executive control, board members, officers and fiscal council 8,964,602 31.97% Treasury shares 973,411 3.47% Outstanding shares in the market (*) 18,102,149 64.56% Total shares 28,040,162 100.00% 6/30/2016 Common shares (i) Shares % Shareholders holding effective control of the Company 8,463,680 30.18% Board of Directors 43,952 0.16% Executive directors 149,296 0.53% Executive control, board members, officers and fiscal council 8,656,928 30.87% Treasury shares 1,071,007 3.82% Outstanding shares in the market (*) 18,312,227 65.31% Total shares 100.00% (*) Excludes shares of effective control, management, board and in treasury. (i) Post grouping, considering ratio of R$13.483023074 for comparability. 74 (A free translation of the original report in Portuguese as published in Brazil) Gafisa S.A. Notes to the quarterly informationContinued June 30, 2017 ( Amounts in thousands of Brazilian Reais, except as otherwise stated ) Other relevant information 3 – COMMITMENT CLAUSE The Company, its shareholders, directors and board members undertake to settle, through arbitration, any and all disputes or controversies that may arise between them, related to or originating from, particularly, the application, validity, effectiveness, interpretation, breach and the effects thereof, of the provisions of Law No. 6404/76, the Company's By-Laws, rules determined by the Brazilian Monetary Council (CMN), by the Central Bank of Brazil and by the Brazilian Securities Commission (CVM), as well as the other rules that apply to the operation of the capital market in general, in addition to those established in the New Market Listing Regulation, Participation in the New Market Contract and in the Arbitration Regulation of the Chamber of Market Arbitration. 75 (A free translation from the original in Portuguese into English) Gafisa S.A. Report on the review of quarterly information - ITR The Board of Directors and Shareholders of Gafisa S.A. São Paulo – SP We have reviewed the accompanying individual and consolidated interim financial information of Gafisa S.A. (“Company”), identified as Company and Consolidated, respectively, contained in the Quarterly Information (ITR) for the quarter ended June 30, 2017, which comprises the balance sheet as of June 30, 2017 and the respective statement of operations and statement of comprehensive income (loss) for the quarter and six-month period then ended, and the statement of changes in equity and statement of cash flows for the six-month period then ended, including explanatory notes. The Company’s management is responsible for the preparation of individual interim financial information in accordance with the Technical Pronouncement of the Accounting Pronouncements Committee (CPC) 21 (R1) – Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21 (R1) and IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB) which considers the Technical Orientation - OCPC 04 - Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, edited by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM) and the Brazilian Federal Accounting Council (CFC), as well as for the presentation of these information in compliance with the rules issued by the CVM, applicable to the preparation of Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review according to the Brazilian and international review standards of interim financial information (NBC TR 2410 – Review of Interim Financial Information Performed by the Auditor of the Entity, and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of inquiries, mainly of the people responsible for the financial and accounting matters, and the application of analytical and other review procedures. The scope of a review is significantly narrower than that of an audit conducted in accordance with audit standards and, accordingly, it did not permit us to obtain assurance that we took notice of all significant matters that could have been raised in an audit. Therefore, we did not express an audit opinion. Conclusion from the individual and consolidated interim financial information prepared in accordance with CPC 21(R1) Based on our review, we are not aware of any fact that makes us believe that the individual and consolidated interim financial information included in the Quarterly Information referred to above was not prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. 76 (A free translation from the original in Portuguese into English) Gafisa S.A. Conclusion from the consolidated interim information prepared in accordance with IAS 34, which considers the Technical Orientation - OCPC 04 – Application of the Technical Interpretation ICPC 02 to the Brazilian Real Estate Development Entities, edited by Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM) and the Brazilian Federal Accounting Council (CFC) Based on our review, we are not aware of any fact that makes us believe that the consolidated interim financial information included in the Quarterly Information referred to above was not prepared, in all material respects, in accordance with IAS 34, issued by the IASB, which considers the Technical Orientation - OCPC 04 - Application of technical interpretation ICPC02 to the Brazilian Real Estate Development Entities, issued by the Accounting Pronouncements Committee (CPC), and approved by the CVM and the Brazilian Federal Accounting Council (CFC) applicable to the preparation of Quarterly Information (ITR), and presented in compliance with the rules issued by the CVM. Emphasis of matter As described in Note 2, the individual (Company) and consolidated interim financial information was prepared in accordance with accounting practices adopted in Brazil (CPC21 (R1)). The consolidated interim financial information were prepared in accordance with the IFRS applicable to the Brazilian Real Estate development entities IAS34 for interim financial information also considers the Technical Orientation OCPC04, edited by the Accounting Pronouncements Committee (CPC). This Technical Orientation refers to the revenue recognition of this sector and comprises other matters related to the meaning and adoption of the concept of continuous transfer of the risks, benefits and control over real estate unit sales, as further described in Note 2. Our conclusion is not modified in view of this matter. Other matters Statement of value added The individual and consolidated interim financial statements related to the statements of value added (DVA) for the six-month period ended June 30, 2017, prepared under the responsibility of the Company's management, presented as supplementary information for the purposes of IAS 34, were submitted to review procedures performed together with the review of the quarterly information - ITR of the Company. For the purposes of forming our conclusion, we assess if these statements are reconciled with the interim accounting information and accounting records, as applicable, and if their form and content were prepared according with Technical Pronouncement CPC 09 - Statement of value added. Based on our review, we are not aware of any fact that makes us believe that they were not prepared, in all material respects, consistent with the individual and consolidated interim financial statements taken as a whole. São Paulo, August 10, 2017 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Giuseppe Masi Accountant CRC 1SP176273/O-7 77 (A free translation from the original in Portuguese into English) Gafisa S.A. Reports and statements \ Management statement of interim financial information Management statement of interim financial information STATEMENT Gafisa S.A. management, CNPJ 01.545.826/0001-07, located at Av. Nações Unidas, 8501, 19 th floor, Pinheiros, São Paulo, states as per article 25 of CVM Instruction 480 issued in December 07, 2009: i) Management has reviewed, discussed and agreed with the auditor’s conclusion expressed on the report on review interim financial Information for the period ended June 30, 2017 ; and ii) Management has reviewed and agreed with the interim information for the period ended June 30, 2017. São Paulo, August 10, 2017. GAFISA S.A. Management 78 (A free translation from the original in Portuguese into English) Gafisa S.A. Reports and Statements \ Management statement on the report on review of interim financial information Management Statement on the Review Report STATEMENT Gafisa S.A. management, CNPJ 01.545.826/0001-07, located at Av. Nações Unidas, 8501, 19 th floor, Pinheiros, São Paulo, states as per article 25 of CVM Instruction 480 issued in December 07, 2009: i) Management has reviewed, discussed and agreed with the auditor’s conclusion expressed on the report on review interim financial Information for the period ended June 30, 2017 ; and ii) Management has reviewed and agreed with the interim information for the period ended June 30, 2017. São Paulo, August 10, 2017. GAFISA S.A. Management 79 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 25, 2017 Gafisa S.A. By: /s/ Sandro Gamba Name: Sandro Gamba Title:ChiefExecutive Officer
